DATED AUGUST 1, 2010 [MAN LOGO] PROSPECTUS MAN-GLENWOOD LEXINGTON, LLC Units of Limited Liability Company Interests Man-Glenwood Lexington, LLC (“Lexington”) is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company.Lexington invests substantially all of its investable assets in Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”), a separate closed-end, non-diversified, management investment company with the same investment objectives as Lexington.Man Investments (USA), LLC serves as the Portfolio Company’s investment adviser (the “Adviser”). Price to Public (1) Sales Load (2) Proceeds to Registrant (3) Per Unit Current NAV 3.00% Amount invested at current NAV Total Units of Lexington are offered at its current net asset value, which varies. Investments of less than $100,000 are subject to a sales load of 3%, investments of $100,000 or more and less than $300,000 are subject to a sales load of 2%, investments of $300,000 or more and less than $500,000 are subject to a sales load of 1%, and investments of $500,000 or more are not subject to a sales load.Any sales load is computed as a percentage of the public offering price.Under a right of accumulation offered by Lexington, the amount of each additional investment in Lexington by a member of Lexington (a “Member”) will be aggregated with the amount of the Member’s initial investment (including any investment in Man-Glenwood Lexington TEI, LLC) and any other additional investments by the Member in determining the applicable sales load at the time of such investment.No sales load will be charged to certain types of investors.See “Distribution Arrangements.” Total proceeds to Registrant assume that all registered Units will be sold in a continuous offering and the maximum sales load incurred.The proceeds may differ from that shown if other than the maximum load is paid on average, the then-current net asset value at which Units are sold varies from that shown and/or additional Units are registered. Man Investments Inc. (the “Distributor”) acts as the distributor of units of limited liability company interests (the “Units”) on a best efforts basis, subject to various conditions.Units may be purchased through the Distributor or through brokers or dealers that have entered into selling agreements with the Distributor.Neither the Distributor nor any other broker or dealer is obligated to buy from Lexington any of the Units.The Distributor (or one of its affiliates) may pay from its own resources additional compensation, commissions or promotional incentives, either at the time of sale or on an ongoing basis, to brokers and dealers for Units sold by such brokers and dealers, and to investor service providers, including investment advisors, for ongoing investor servicing.Such payments may be made for the provision of sales training, product education and access to sales staff, the support and conduct of due diligence, balance maintenance, the provision of information and support services to clients, inclusion on preferred provider lists and the provision of other services.The receipt of such payments could create an incentive for the third party to offer or recommend Lexington instead of similar investments where such payments are not received.Such payments may be different for different intermediaries. In making an investment decision, an investor must rely upon his, her or its own examination of Lexington and the terms of the offering, including the merits and risks involved, of the Units described in this prospectus (the “Prospectus”). The Units are subject to substantial restrictions on transferability and resale and may not be transferred or resold except as permitted under Lexington’s Limited Liability Company Agreement (the “LLC Agreement”), the Securities Act of 1933, as amended (the “1933 Act”), and applicable state securities laws, pursuant to registration or exemption from these provisions.To provide a limited degree of liquidity to investors, Lexington may from time to time offer to repurchase Units pursuant to written tenders by investors.Repurchases will be made at such times, in such amounts, and on such terms as may be determined by the Board of Managers of Lexington, in its sole discretion.However, investors do not have the right to require Lexington to repurchase any or all of their Units. August 1, 2010 [Wave logo] The Units have not been approved or disapproved by the Securities and Exchange Commission (the “SEC”) or any other U.S. federal or state governmental agency or regulatory authority or any national securities exchange.No agency, authority, or exchange has passed upon the accuracy or adequacy of this Prospectus or the merits of an investment in the Units.Any representation to the contrary is a criminal offense. Lexington’s investment objectives are: ● To preserve capital, regardless of what transpires in the U.S. or global financial markets. ● To generate attractive returns and thereby increase investors’ wealth. ● To produce returns which have low correlation with major market indices. Lexington invests substantially all of its investable assets in Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”), a registered investment company with the same investment objectives as Lexington, which serves as a “master fund.”The Portfolio Company emphasizes efficient allocation of investor capital across a range of investment strategies, selecting pooled investment vehicles such as limited partnerships (collectively, the “Hedge Funds”) managed by independent investment managers (the “Hedge Fund Managers”).The Adviser is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and is also registered as a “commodity trading advisor” and a “commodity pool operator” with the Commodity Futures Trading Commission (“CFTC”) and is a member of the National Futures Association.To the extent described in this Prospectus, Lexington, through the Portfolio Company, may invest in futures. TO ALL INVESTORS No person has been authorized to make any representations concerning Lexington that are inconsistent with those contained in this Prospectus.Prospective investors should not rely on any information not contained in this Prospectus, the statement of additional information (the “SAI”), or the accompanying exhibits.This Prospectus is intended solely for the use of the person to whom it has been delivered for the purpose of evaluating a possible investment by the recipient in the Units and is not to be reproduced or distributed to any other persons (other than professional advisors of the prospective investor receiving this document).Prospective investors should not construe the contents of this Prospectus as legal, tax, or financial advice.Each prospective investor should consult his, her, or its own professional advisors as to the legal, tax, financial, or other matters relevant to the suitability of an investment in Lexington for the investor. An investment in Lexington involves a high degree of risk.It is possible that an investor may lose some or all of its investment.Before making an investment decision, an investor and/or its advisor should (i) consider the suitability of this investment with respect to its investment objectives and personal situation and (ii) consider factors such as its personal net worth, income, age, risk tolerance, and liquidity needs.Short-term investors and investors who cannot bear the loss of some or all of their investment or the risks associated with the limited liquidity of an investment in Lexington should not invest in Lexington. This Prospectus concisely provides the information that a prospective investor should know about Lexington before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about Lexington, including the SAI dated August 1, 2010, has been filed with the SEC.The SAI, Lexington’s most recent annual and semi-annual reports and other information about Lexington are available upon request and without charge by writing Lexington at the address above or by calling Lexington at (800) 838-0232.Investors may also call (800) 838-6032 with inquiries.The SAI is incorporated by reference into this Prospectus in its entirety.The table of contents of the SAI appears on page 43 of this Prospectus.Lexington maintains a website designed primarily to provide investment information to current investors who have been issued passwords.Accordingly, Lexington does not make the SAI or its annual or semi-annual reports available on that website.The SAI, and other information about Lexington, including its annual and semi-annual reports, is also available on the SEC’s website (http://www.sec.gov).The address of the SEC’s Internet site is provided solely for the information of prospective investors and is not intended to be an active link. You should rely only on the information contained in this Prospectus.Lexington has not authorized anyone to provide you with different information.Lexington is not making an offer of Units in any state or other jurisdiction where the offer is not Man-Glenwood Lexington, LLC (i) permitted.You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front of this Prospectus.Lexington is required to supplement this Prospectus to disclose any material changes in the information provided herein. For a discussion of certain risk factors and special considerations with respect to owning Units, see “Risk Factors” beginning on page 15 and “Lexington” on page 23 of this Prospectus. Man-Glenwood Lexington, LLC (ii) Table of Contents Prospectus Summary Summary of Fees and Expenses 1 11 Financial Highlights 13 Risk Factors 15 Principal Risk Factors Relating to Lexington’s Structure 15 Principal Risk Factors Relating to Types of Investments and Related Risks 17 Limits of Risk Disclosures 23 Lexington 23 The Portfolio Company 23 Structure 24 Investment Program 24 Investment Objectives 24 Investment Policies 24 Investment Strategies 25 Allocation Among Investment Strategies 26 Leverage 27 Investment Selection 27 Portfolio Management 28 Independent Risk Management Team 28 Management of Lexington and the Portfolio Company 29 General 29 Administrative, Accounting, Custody, Transfer Agent, and Registrar Services 31 Investor Servicing Arrangements 31 Hedge Fund Managers 32 Subscriptions for Units 32 Subscription Terms 32 Investor Qualifications 33 Repurchases and Transfers of Units 33 No Right of Redemption 33 Repurchases of Units 34 Repurchase Procedures 35 Mandatory Repurchase by Lexington 35 Calculation of Net Asset Value 35 Units and Capital Accounts 38 General 38 Allocation of Net Profits and Losses 38 Allocation of Special Items 38 Reserves 39 Voting 39 Taxes 39 Tax Treatment of Fund Operations 40 Distribution Arrangements 41 General 41 Purchase Terms 42 General Information 42 Table of Contents of the SAI 43 Appendix A: Investor Certification A-1 Appendix B: Performance Information B-1 Appendix C: Limited Liability Company Agreement C-1 Man-Glenwood Lexington, LLC Prospectus (iii) Prospectus Summary The following is only a summary of this Prospectus and does not contain all of the information that you should consider before investing in Lexington.You should review the more detailed information contained in this Prospectus and in the Statement of Additional Information (“SAI”). The Fund Man-Glenwood Lexington, LLC (“Lexington”) is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company.Lexington invests substantially all of its investable assets in Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”), a separate closed-end, non-diversified, management investment company with the same investment objectives as Lexington.Man Investments (USA), LLC (formerly named Glenwood Capital Investments, L.L.C.) serves as the Portfolio Company’s investment adviser (the “Adviser”). Lexington offers and sells units of limited liability company interests (the “Units”) in larger minimum denominations (compared to open-end mutual funds) to Eligible Investors (primarily high net worth individual and institutional investors), as defined below. Investors who purchase Units in the offering, and other persons who acquire Units and are admitted to Lexington by its Board of Managers (each individually a “Manager” and collectively the “Board”), will become members of Lexington (the “Members”). Investment Objective and Principal Strategies Lexington and the Portfolio Company’s investment objectives are: ● To preserve capital, regardless of what transpires in the U.S. or global financial markets. ● To generate attractive returns and thereby increase investors’ wealth. ● To produce returns which have low correlation with major market indices. Lexington attempts to achieve its objectives by investing substantially all of its investable assets in the Portfolio Company, which utilizes a multi-strategy, multi-manager approach to attain these objectives.The Portfolio Company emphasizes efficient allocation of investor capital among hedge funds and other pooled investment vehicles such as limited partnerships (collectively, the “Hedge Funds”) with a range of investment strategies, managed by independent investment managers (the “Hedge Fund Managers”).The Adviser believes that there are benefits to be derived from exposure to a broad range of Hedge Funds and investment strategies and that the fund of funds approach maximizes the potential for stable, positive returns over a full economic cycle. Certain Hedge Fund Managers borrow money, trade securities or futures on margin or leverage their investments through various means.The Portfolio Company may employ short-term borrowing to facilitate additional subscriptions for and redemptions of Units.In addition, the Portfolio Company may leverage its investments with the Hedge Fund Managers through bank borrowing in an amount not expected to exceed 20% of gross assets.Such borrowings are subject to a 300% asset coverage requirement under the 1940 Act.Borrowings by Hedge Funds are not subject to this requirement.See “Risk Factors — Principal Risk Factors Relating to Types of Investments and Related Risks — Use of Leverage” and “Investment Program — Investment Strategies.” Lexington offers Eligible Investors the following potential advantages: ● Spreading of risk across a number of investment strategies, Hedge Fund Managers, Hedge Funds, and markets. ● Professional selection and evaluation of Hedge Funds and Hedge Fund Managers.The principals of the Adviser have extensive experience in applying a broad range of multi-strategy investment approaches. Man-Glenwood Lexington, LLC Prospectus Page 1 ● Ability to invest with Hedge Fund Managers whose minimum account size is higher than most individual investors would be willing or able to commit. ● Limited liability. ● Administrative convenience. The Portfolio Company’s investment process involves the Adviser’s identification of Hedge Funds, investment strategies, and Hedge Fund Managers that it considers to have excellent risk-adjusted returns and attractive correlation characteristics.The Adviser then allocates the Portfolio Company’s capital among Hedge Funds, investment strategies, and Hedge Fund Managers and tracks their ongoing performance.Among the investment strategies that may be pursued by Hedge Funds that the Adviser selects for the Portfolio Company are the following: ● Equity Hedge ● Relative Value ● Global Macro ● Event-Driven ● Managed Futures ● Commodity/New Alternatives The Adviser anticipates that the Portfolio Company will continuously maintain investments in several different strategies directed by a number of Hedge Fund Managers.Each investment strategy may be represented in the Portfolio Company’s portfolio by one or more Hedge Funds.In selecting an investment strategy, the Adviser evaluates the effect of investing in such strategy on the overall asset allocation of the Portfolio Company.Emphasis is given to the degree to which an investment strategy’s performance is expected to be independent of the performance of strategies already being used by Hedge Funds represented in the Portfolio Company. Allocations will depend on the Adviser’s assessment of the likely risks and returns of various investment strategies that the Hedge Funds utilize and the likely correlation among the Hedge Funds under consideration.The Adviser uses a combination of qualitative and proprietary quantitative screens to efficiently distill the universe of thousands of hedge fund managers down to a shorter list of the “best” prospects, those that the Adviser believes have the greatest potential to add value to its portfolios.It then conducts due diligence on these prospects by evaluating the investment processes and by focusing on each of these managers as a small dynamic business.The Adviser evaluates the challenges and potential hurdles it believes each manager might face and its ability to successfully navigate such hurdles. The Adviser reviews the performance of the Portfolio Company’s Hedge Funds and Hedge Fund Managers on a regular basis.Hedge Fund Managers are frequently contacted for their analysis of significant events as they relate to their investment strategies and influence their investment decisions.The Adviser also makes periodic comparative evaluations of Hedge Fund Managers and other managers utilizing similar investment strategies. If a Hedge Fund Manager’s relative performance is poor or if significant changes occur in a Hedge Fund Manager’s approach or investments, the capital allocation to that Hedge Fund Manager may be reduced or withdrawn.The allocations of the Portfolio Company’s assets among different Hedge Funds, investment strategies, and Hedge Fund Managers are adjusted from time to time to reflect the Adviser’s analysis of which Hedge Funds, investment strategies, and Hedge Fund Managers are best suited to current market conditions. The Adviser also has the authority to make certain investments directly on behalf of the Portfolio Company.This authority may be used, among other reasons, to make investments in consultation with a potential Hedge Fund Manager with whom the Portfolio Company has not yet opened a formal account.In such event, the potential Hedge Fund Manager would usually receive from the Portfolio Company a consulting fee or salary for his services. Man-Glenwood Lexington, LLC Prospectus Page 2 As set forth above, Lexington attempts to achieve its objective by investing substantially all of its investable assets in the Portfolio Company, which utilizes a multi-strategy, multi-manager approach that emphasizes efficient allocation of capital across a range of Hedge Funds and Hedge Fund strategies. See “Investment Program.” The Investment Adviser The Adviser is an Illinois limited liability company and is registered with the Securities and Exchange Commission (the “SEC”) as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).The Adviser is also registered with the Commodity Futures Trading Commission (the “CFTC”) as a commodity pool operator and commodity trading advisor and is a member of the National Futures Association. Since its inception in 1987 (through a predecessor firm), the Adviser has focused primarily on building multi-strategy, multi-manager fund of hedge fund portfolios.The Adviser has assembled a closely-knit team of investment management specialists with considerable experience in the hedge fund industry.It has also built an extensive network of industry contacts and a proprietary database with thousands of managers, enabling it to offer investors access to some of the finest investment management talent.Its rigorous portfolio construction process and disciplined investment management approach have earned the Adviser its reputation as a leading, established provider of multi-strategy, multi-manager funds of hedge funds. The Adviser, which was founded through a predecessor firm in 1987, advises approximately $39.1 billion (as of March 31, 2010), on a discretionary and non-discretionary basis, for both private clients and large institutional investors around the world.Since October 2000, the Adviser has been a wholly owned subsidiary of Man Group plc, a company listed on the London Stock Exchange (EMG) and a constituent of the FTSE 100 index of leading UK stocks.Man Group plc is a leading global provider of alternative investment products and solutions for private and institutional investors worldwide, seeking to deliver absolute returns with a low correlation to equity and bond market benchmarks. The Man Group has an extensive history of product development and structuring, and an extensive global investor service and distribution network. The Man Group employs 1,600 people in 13 countries, with key centers in London and Pfaeffikon, Switzerland, and offices in Chicago, Dubai, Hong Kong, Montevideo, Nassau, New York, Singapore, Sydney, Tokyo and Toronto. The Adviser is responsible for the day-to-day management of the Portfolio Company and for the allocation of the Portfolio Company’s assets to various Hedge Funds, subject to policies adopted by the Board.The principals of the Adviser will devote such time to the ongoing operations of the Portfolio Company as they deem advisable in order to implement and monitor the Portfolio Company’s investment program. See “Management of Lexington and the Portfolio Company — General.” Management Fee The Portfolio Company pays the Adviser a quarterly fee (the “Management Fee”) computed at the annual rate of 1.00% of the aggregate value of its outstanding Units determined as of the last day of each month and payable quarterly (before any repurchases of Units).See “Management of Lexington and the Portfolio Company — General.” Administration Fees The Adviser provides certain administrative services to Lexington and the Portfolio Company pursuant to the terms of a services agreement (the “Services Agreement”).In consideration for these services, Lexington pays the Adviser a quarterly fee computed at the annual rate of 0.25% of the aggregate value of outstanding Units determined as of the last day of each calendar month and paid quarterly (the “Services Fee”).In addition to the administrative services provided by the Adviser, SEI Investments Global Funds Services provides certain other administrative services to Lexington and the Portfolio Company.In consideration of these services, Lexington pays SEI Investments Global Funds Services a quarterly fee which is not expected to exceed an annual rate of up to 0.25% of the aggregate value of all outstanding Units determined as of the last day of each calendar month (before any repurchases of Units) and paid quarterly (the “Accounting and Other Services Man-Glenwood Lexington, LLC Prospectus Page 3 Fee”), a portion of which is paid by the Portfolio Company.See “Management of Lexington and the Portfolio Company — Administrative, Accounting, Custody, Transfer Agent, and Registrar Services.” Investor Servicing Fee Lexington pays a quarterly fee computed at the annual rate of 0.50% of the aggregate value of its outstanding Units, determined as of the last day of each calendar month (before any repurchases of Units) and paid quarterly, to Man Investments Inc. (the “Distributor”) to reimburse it for payments made to broker-dealers and certain financial advisors that have agreed to provide ongoing investor services and account maintenance services to investors in Lexington that are their customers (“Investor Service Providers”) and for the Distributor’s ongoing investor servicing.Each Investor Service Provider is paid based on the aggregate value of outstanding Units held by Members that receive services from such Investor Service Provider.In addition, the Distributor (or one of its affiliates) may, from its own resources, make payments to broker-dealers and Investor Service Providers for the provision of sales training, product education and access to sales staff, the support and conduct of due diligence, balance maintenance, the provision of information and support services to clients, inclusion on preferred provider lists and the provision of other services.See “Management of Lexington and the Portfolio Company — Investor Servicing Arrangements.” Investor Eligibility Each investor will be required to represent that he, she, or it is acquiring Units directly or indirectly for the account of an “Eligible Investor,” which includes a person who is: ● A natural person whose individual net worth, or joint net worth with that person’s spouse, immediately prior to the time of purchase exceeds $1,000,000; or ● A natural person who had an individual income in excess of $200,000 in each of the two most recent years, or joint income with that person’s spouse in excess of $300,000 in each of those years, and has a reasonable expectation of reaching the same income level in the current year; or ● An individual or entity that has an account managed by an investment advisor registered under the Advisers Act and the advisor is subscribing for Units in a fiduciary capacity on behalf of the account. Existing Members subscribing for additional Units will be required to verify their status as Eligible Investors at the time of the additional subscription.The qualifications required to invest in Lexington appear in an application form that must be completed by each prospective investor.Tax-advantaged investors are not permitted to invest in Lexington.Such Investors may be eligible to invest in Man-Glenwood Lexington TEI, LLC.See “Subscriptions for Units — Investor Qualifications.” Investor Suitability An investment in Lexington involves substantial risks.It is possible that an investor may lose some or all of its investment.Before making an investment decision, an investor and/or its advisor should (i) consider the suitability of this investment with respect to its investment objectives and personal situation and (ii) consider factors such as its personal net worth, income, age, risk tolerance, and liquidity needs.See “Risk Factors.” Short-term investors and investors who cannot bear the loss of some or all of their investment or the risks associated with the limited liquidity of an investment in Lexington should not invest in Lexington. The Offering Lexington offers Units through the Distributor, and through brokers and dealers that have entered into selling agreements with the Distributor.See “Distribution Arrangements.” It is expected that Units will be offered and may be purchased on a monthly basis or at such other times as may be determined by the Board.The Board may discontinue accepting subscriptions on a monthly basis at any time. Units are sold at the then-current net asset value per Unit as of the date on which the subscription is accepted.The minimum initial investment in Lexington by any Eligible Investor is $25,000, and the minimum additional investment in Lexington by Man-Glenwood Lexington, LLC Prospectus Page 4 any Member is $10,000.Lexington may accept investments for any lesser amount under certain circumstances.Certain selling brokers or dealers and financial advisors may impose higher minimums. Investments of less than $100,000 are subject to a sales load of 3%; investments of $100,000 or more and less than $300,000 are subject to a sales load of 2%; investments of $300,000 or more and less than $500,000 are subject to a sales load of 1%; and investments of $500,000 or more are not subject to a sales load.Any sales load is computed as a percentage of the public offering price. Under a right of accumulation offered by Lexington, the amount of each additional investment in Lexington by a Member will be aggregated with the amount of the Member’s initial investment (including investment in Man-Glenwood Lexington TEI, LLC) and any other additional investments by the Member in determining the applicable sales load at the time of subsequent purchases.The right of accumulation also applies to investments in Lexington by an investor’s spouse and investments for certain related accounts.In addition, no sales load will be charged to certain types of investors.To be eligible to receive a waiver of the sales load, an investor must advise the Distributor or the selling broker or dealer when making an investment.See “Distribution Arrangements.” The full amount of the sales load is reallowed by the Distributor to selling brokers and dealers. In addition, the Distributor (or one of its affiliates) may pay from its own resources additional compensation, either at the time of sale or on an ongoing basis, to brokers and dealers in respect of Units sold by such brokers and dealers. See “Subscriptions for Units — Subscription Terms” and “Distribution Arrangements.” Borrowing and Use of Leverage Lexington and the Portfolio Company may borrow money to leverage their investments in the Portfolio Company and Hedge Funds, respectively, in an amount not expected to exceed 20% of gross assets.Lexington and the Portfolio Company are each also authorized to borrow money to meet repurchase requests, to make bridge financings of investments in Hedge Funds, and for cash management purposes.Borrowings by Lexington and the Portfolio Company, other than certain short-term borrowings, are subject to a 300% asset coverage requirement under the 1940 Act.Borrowings by Hedge Funds are not subject to this requirement.See “Risk Factors — Use of Leverage” and “Investment Program — Investment Strategies – Relative Value.” Closed-End Fund Structure: Limited Liquidity and Transfer Restrictions Lexington and the Portfolio Company have been organized as closed-end management investment companies.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that closed-end fund shareholders do not have the right to redeem their shares on a daily basis.In order to meet daily redemption requests, mutual funds are subject to more stringent regulatory limitations than closed-end funds.In particular, a mutual fund generally may not invest more than 15% of its assets in illiquid securities.Lexington and the Portfolio Company believe that unique investment opportunities exist in the market for private securities and in private funds.However, these private investments are often illiquid.For this reason, Lexington and the Portfolio Company are organized as closed-end funds.See “Risk Factors — Principal Risk Factors Relating to Lexington’s Structure — Limited Liquidity.” Lexington will not list the Units on any securities exchange, and it is not expected that any secondary market will develop for the Units.Members will not be able to tender for repurchase their Units on a daily basis because Lexington is a closed-end fund.In addition, Units are subject to transfer restrictions that permit transfers only to persons who are Eligible Investors or receive Units by gift or bequest and who hold their Units through brokers or dealers that have entered into shareholder servicing agreements with Lexington.Brokers, dealers, or Lexington may require substantial documentation in connection with a requested transfer of Units, and Members should not expect that they will be able to transfer Units at all.Attempted transfers may require a substantial amount of time to effect.Units may not currently be exchanged for shares of any other fund.As described below, however, in order to provide a limited degree of liquidity, Lexington will consider whether to conduct quarterly repurchase offers for its outstanding Units.An investment in Lexington is suitable only for investors who can bear the risks associated with the limited liquidity of the Units.Units should be viewed as a long-term Man-Glenwood Lexington, LLC Prospectus Page 5 investment.See “Risk Factors — Principal Risk Factors Relating to Lexington’s Structure — Limited Liquidity” and “Principal Risk Factors Relating to Types of Investments and Related Risks — Illiquid Investments.” Tender Offers and Other Repurchases of Units by Lexington Because Lexington is a closed-end fund, Members do not have the right to require Lexington to repurchase any or all of their Units.To provide a limited degree of liquidity to investors, Lexington may from time to time offer to repurchase Units pursuant to written tenders by Members.Repurchases will be made at such times, in such amounts, and on such terms as may be determined by the Board, in its sole discretion.In determining whether Lexington should offer to repurchase Units, the Board will consider a variety of operational, business and economic factors.The Board expects that Lexington will ordinarily offer to repurchase Units from Members quarterly, on each March 31, June 30, September 30, and December 31 (or, if any such date is not a business day, on the immediately preceding business day).See “Repurchases and Transfers of Units.” Lexington’s assets consist primarily of its interest in the Portfolio Company.Therefore, in order to finance the repurchase of Units pursuant to the tender offers, Lexington may find it necessary to liquidate all or a portion of its interest in the Portfolio Company.Because interests in the Portfolio Company may not be transferred, Lexington may withdraw a portion of its interest only pursuant to repurchase offers by the Portfolio Company.Lexington will not conduct a repurchase offer for Units unless the Portfolio Company simultaneously conducts a repurchase offer for the Portfolio Company’s interests.The Portfolio Company’s Board of Managers (the “Portfolio Company’s Board”) expects that the Portfolio Company will conduct repurchase offers on a quarterly basis in order to permit Lexington to meet its obligations under its repurchase offers.However, there are no assurances that the Portfolio Company’s Board will, in fact, decide to undertake such a repurchase offer.Lexington cannot make a repurchase offer larger than a repurchase offer made by the Portfolio Company.The Portfolio Company will make repurchase offers, if any, to all of its investors, including Lexington, on the same terms, which practice may affect the size of the Portfolio Company’s offers.Subject to the Portfolio Company’s investment restriction with respect to borrowings, the Portfolio Company may borrow money or issue debt obligations to finance its repurchase obligations pursuant to any such repurchase offer. Lexington has the right to repurchase Units of Members if the Board determines that the repurchase is in the best interests of Lexington or upon the occurrence of certain events specified in Lexington’s limited liability company agreement (the “LLC Agreement”), including, but not limited to, Members’ attempted transfers in violation of the transfer restrictions described above.The LLC Agreement provides that Lexington will be dissolved if the Units of any Member that has submitted a written request for repurchase of its Units, in accordance with the terms of the LLC Agreement, have not been completely repurchased by Lexington within a period of two years after the Member’s request.See “Repurchases and Transfers of Units — No Right of Redemption” and “— Repurchases of Units.” Distribution Policy Lexington does not presently intend to make periodic distributions of its net income or gains, if any, to Members.The amount and times of distributions, if any, will be determined in the sole discretion of the Board.Whether or not distributions are made, Members will be required each year to pay any applicable federal and state income taxes.See “Taxes.” Allocation of Profit and Loss The net profits or net losses of Lexington (including, without limitation, net realized gain or loss and the net change in unrealized appreciation or depreciation of securities positions) are reflected in the net asset value per Unit on an ongoing basis.See “Units and Capital Accounts — Allocation of Net Profits and Losses.” Provision of Tax Information to Members Lexington will furnish to Members as soon as practicable after the end of each taxable year such information as is necessary for them to complete federal and state income tax or information returns along with any tax information required by law.However, Lexington, through the Portfolio Company, may not receive tax information from Hedge Funds in a timely manner sufficient to enable Lexington to prepare its information returns in time for Members to file their returns, to the extent required, without requesting an extension of the time to file from the Internal Revenue Service (the “Service”) (or Man-Glenwood Lexington, LLC Prospectus Page 6 state taxing agencies).Accordingly, it is expected that any such Members will be required to obtain extensions of time to file their income tax returns.Lexington anticipates sending Members an unaudited semi-annual and an audited annual report within sixty (60) days after the close of the period for which the report is being made, or as required by the 1940 Act.See “Fiscal Year” below. Taxation Lexington intends to operate as a limited liability company electing to be taxed as a partnership and not as an association or a publicly traded partnership taxable as a corporation for U.S. federal income tax purposes.Lexington should not be subject to U.S. federal income tax, and each Member should report on its own annual tax return, to the extent required, the Member’s distributive share of Lexington’s tax items of income, gain, deduction and loss.If Lexington were determined to be an association or a publicly traded partnership taxable as a corporation, the taxable income of Lexington would be subject to corporate income tax and any distributions of profits from Lexington would be treated as dividends.See “Taxes.” ERISA Plans and Other Tax-Exempt Entities Because Lexington, the Portfolio Company, and the Hedge Funds may use leverage, tax-exempt investors subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and other tax-exempt investors may incur income tax liability to the extent Lexington’s or the Portfolio Company’s transactions are treated as giving rise to unrelated business taxable income.Lexington is not designed for investment by charitable remainder trusts and, therefore, such trusts may not purchase Units.See “Taxes.” Fiscal Year The fiscal year of Lexington ends on March 31, with the taxable year ending on December 31. Risk Factors Lexington’s and the Portfolio Company’s investment program is speculative and entails substantial risks.No assurance can be given that Lexington’s or the Portfolio Company’s investment objectives will be achieved.The risks to which an investor in Lexington is subject include the following: ● Investment Types and Techniques — The Hedge Funds may invest and trade in a wide range of securities and other financial instruments.Although the Hedge Funds will primarily invest and trade in equity and debt securities, they may also invest and trade in currencies, financial futures, and other equity- and debt-related instruments (i.e., instruments that may derive all or a portion of their value from equity or debt securities).The Hedge Funds are generally not limited in the markets, either by location or type, such as large capitalization, small capitalization, or non-U.S. markets, in which they invest or in the investment discipline that their Hedge Fund Managers may employ, such as value or growth or bottom-up or top-down analysis.The Hedge Funds may use various investment techniques for hedging and non-hedging purposes.A Hedge Fund may, for example, sell securities short, purchase and sell option and futures contracts and engage in other derivative transactions, subject to certain limitations described elsewhere in this Prospectus.The use of these techniques may be an integral part of a Hedge Fund’s investment strategy, and may involve certain risks, including the risk that the Portfolio Company will lose all or part of its investment in the Hedge Fund.See “Principal Risk Factors Relating to Types of Investments and Related Risks.” ● Use of Leverage — Lexington and the Portfolio Company may leverage their investments through bank borrowing and other means in an amount not expected to exceed 20% of gross assets, which would increase any loss incurred.The Portfolio Company may be required to pledge assets when borrowing, which, in the event of an uncured default, could affect the Portfolio Company’s operations, including preventing the Portfolio Company from conducting a repurchase of its interests.In addition, the terms of any borrowing may impose certain investment restrictions on the Portfolio Company.The Hedge Fund Managers may use leverage by purchasing instruments with the use of borrowed funds, selling securities short, trading options or futures contracts, using total return swaps or repurchase agreements and/or other means, which would increase any loss incurred.The more leverage is employed, the more likely a substantial change will occur, either up or down, in the value of the instrument.Because of the relatively small intrinsic profits in “hedge” positions or in “arbitrage” positions, some Hedge Fund Managers may use leverage to acquire extremely large Man-Glenwood Lexington, LLC Prospectus Page 7 positions in an effort to meet their rate of return objectives.Consequently, they will be subject to major losses in the event that market disruptions destroy the hedged nature of such positions.Borrowings by Lexington and the Portfolio Company are subject to a 300% asset coverage requirement under the 1940 Act.Borrowings by Hedge Funds are not subject to this requirement.See “Principal Risk Factors Relating to Types of Investments and Related Risks.” ● Allocation among Hedge Fund Managers — The Adviser may, from time to time, change the percentage of assets allocated to each Hedge Fund Manager.Allocation changes are likely to occur (a) because of performance differences among the Hedge Fund Managers and (b) as the result of Lexington and the Portfolio Company receiving additional capital contributions during periods when certain Hedge Fund Managers may no longer be accepting additional funds (for example, because of capacity restrictions).At times, the Portfolio Company might have to place some or all of any additional capital with new Hedge Fund Managers.Lexington’s success may depend, therefore, not only on the Hedge Fund Managers the Adviser currently has selected for the Portfolio Company and its ability to allocate the Portfolio Company’s assets successfully among those Hedge Fund Managers but also on the Adviser’s ability to identify new Hedge Fund Managers.See “Principal Risk Factors Relating to Types of Investments and Related Risks.” ● Fees and Expenses — Lexington’s and the Portfolio Company’s fees and expenses, including the Management Fee and Services Fee payable to the Adviser, and the compensation of the Hedge Fund Managers result in two levels of fees and greater expense than would be associated with direct investment in Hedge Funds.Lexington’s expenses thus may constitute a higher percentage of net assets than expenses associated with other types of investment entities.See “Summary of Fees and Expenses.” ● Lack of Liquidity of Units — Lexington is a closed-end investment company designed primarily for long-term investors and is not intended to be a trading vehicle.Lexington does not currently intend to list the Units for trading on any national securities exchange.There is no secondary trading market for Units, and it is not expected that such a market will develop.Units therefore are not readily marketable.Because Lexington is a closed-end investment company, Units may not be tendered for repurchase on a daily basis, and they currently may not be exchanged for shares of any other fund.In addition, Units are subject to transfer restrictions that permit transfers only to persons who are Eligible Investors or receive Units by gift or bequest and who hold their Units through brokers or dealers that have entered into shareholder servicing agreements with Lexington.Brokers, dealers, or Lexington may require substantial documentation in connection with a requested transfer of Units, and Members should not expect that they will be able to transfer Units at all. ● No Guarantee of Quarterly Repurchase Offers — Although Lexington, at the discretion of Lexington’s Board, will consider whether to make quarterly repurchase offers of its outstanding Units at net asset value, Units are significantly less liquid than shares of funds that trade on a stock exchange.There is no guarantee that you will be able to sell all of your Units that you desire to sell in any particular offer.If a repurchase offer is oversubscribed by Members holding Units of Lexington, Lexington will repurchase only a pro rata portion of the Units tendered by each Member.The potential for pro-ration may cause some investors to tender more Units for repurchase than they otherwise would wish to have repurchased.In addition, in extreme cases, Lexington may not be able to complete repurchases if the Portfolio Company is unable to repurchase a portion of Lexington’s interest in the Portfolio Company due to the Portfolio Company’s holding of illiquid investments.In that event, you may be able to sell your Units only if you are able to find an Eligible Investor willing to purchase your Units.Any such sale may have to be negotiated at unfavorable prices and must comply with applicable securities laws and must be approved by the Board. ● Potential Consequences of Quarterly Repurchase Offers — Lexington’s repurchase offer policy may have the effect of decreasing the size of Lexington and thus the Portfolio Company over time from what they otherwise would have been.It may therefore force the Portfolio Company to sell assets it would not otherwise sell.It may also reduce the investment opportunities available to the Portfolio Company and cause its expense ratio to increase.In addition, because of the limited market for the Portfolio Company’s private securities, the Portfolio Company may be forced to sell its public securities, if any, in order to meet cash requirements for repurchases.This may have the effect of substantially increasing the Portfolio Company’s ratio of illiquid private securities to liquid investments for the remaining investors. ● Tax Risks — Special tax risks are associated with an investment in Lexington.There can be no assurance that the positions of Lexington relating to the consequences of its investment transactions will be accepted by the tax authorities.See “Taxes” and “Principal Risk Factors Relating to Types of Investments and Related Risks — Tax Risks.” Man-Glenwood Lexington, LLC Prospectus Page 8 ● Potential Conflicts of Interest — The investment activities of the Adviser, the Hedge Fund Managers and their affiliates for their own accounts and other accounts they manage, and the management activities of the Adviser, may give rise to conflicts of interest that may disadvantage Lexington and the Portfolio Company.Man Group plc, a leading global provider of alternative investment products and solutions for private and institutional investors worldwide, may, for example, engage in the ordinary course of business in activities in which its interests or the interests of its clients may conflict with those of Lexington, the Portfolio Company, or the Members.See “Principal Risk Factors Relating to Types of Investments and Related Risks.” ● Other Investors in the Portfolio Company — Other investors in the Portfolio Company may alone or collectively own or acquire sufficient voting interests in the Portfolio Company to control matters relating to the operation of the Portfolio Company, which may lead Lexington to withdraw its investment in the Portfolio Company or take other appropriate action as in the best interests of Lexington.Any such withdrawal could result in a distribution “in kind” of portfolio securities (as opposed to a cash distribution from the Portfolio Company).If securities and other noncash assets are distributed, Lexington could incur brokerage, tax, or other charges in converting those assets to cash for distribution to investors.In addition, the distribution in kind may reduce the range of investments in the portfolio or adversely affect the liquidity of Lexington.Notwithstanding the above, there are other means for meeting repurchase requests, such as borrowing. Investing in a fund of Hedge Funds, such as Lexington and the Portfolio Company, involves other risks, including the following: ● Investments in Hedge Funds entail a high degree of risk.It is possible that the Portfolio Company could lose all or part of its investment in a Hedge Fund, which would directly and adversely affect Lexington’s performance. ● The Hedge Funds generally are not registered as investment companies under the 1940 Act and Lexington, as an indirect investor in these Hedge Funds, does not have the benefit of the protections afforded by the 1940 Act to investors in registered investment companies.Although the Adviser periodically receives information from each Hedge Fund regarding its investment performance and investment strategy, the Adviser may have little or no means of independently verifying this information.Hedge Funds are typically not contractually or otherwise obligated to inform their investors, including the Portfolio Company, of details surrounding proprietary investment strategies or positions.In addition, the Portfolio Company and the Adviser have no control over the Hedge Funds’ investment management, brokerage, custodial arrangements or operations and must rely on the experience and competency of each Hedge Fund Manager in these areas.The performance of Lexington and the Portfolio Company is entirely dependent on the success of the Adviser in selecting Hedge Funds for investment by the Portfolio Company and the allocation and reallocation of the Portfolio Company’s assets among Hedge Funds. ● There is a risk of misconduct by Hedge Fund Managers.When the Adviser invests the Portfolio Company’s assets with a Hedge Fund Manager, the Portfolio Company does not have custody of the assets or control over their investment.Therefore, there is always the risk that the Hedge Fund Manager could divert or abscond with the assets, inaccurately or fraudulently report the Hedge Fund’s value, fail to follow agreed upon investment strategies, provide false reports of operations, or engage in other misconduct.The Hedge Fund Managers with whom the Adviser invests the Portfolio Company’s assets are generally private and have not registered their securities under federal or state securities laws.This lack of registration, with the attendant lack of regulatory oversight, may enhance the risk of misconduct by the Hedge Fund Managers.There also is a risk that regulatory actions may be taken by governmental or other authorities against Hedge Fund Managers, which may expose investors, such as the Portfolio Company, that have placed assets with such Hedge Fund Managers to losses. ● An investor who meets the eligibility conditions imposed by the Hedge Funds, including minimum initial investment requirements that may be substantially higher than those imposed by Lexington, could invest directly in the Hedge Funds.By investing in the Hedge Funds indirectly through Lexington, an investor bears a proportionate part of the asset-based fees paid by the Portfolio Company to the Adviser and other expenses of Lexington and the Portfolio Company, and also indirectly bears a portion of the asset-based fees, performance or incentive allocations and other expenses borne by the Portfolio Company as an investor in the Hedge Funds. ● Each Hedge Fund Manager generally charges the Portfolio Company an asset-based fee, and some or all of the Hedge Fund Managers receive performance or incentive allocations.The asset-based fees of the Hedge Fund Managers are Man-Glenwood Lexington, LLC Prospectus Page 9 generally expected to range from 0% to 2.5% annually of the net assets under their management and the performance or incentive allocations to the Hedge Fund Managers are generally expected to range from 20% to 50% of net profits annually, although on occasion this could be higher.The receipt of a performance or incentive allocation by a Hedge Fund Manager may create an incentive for a Hedge Fund Manager to make investments that are riskier or more speculative than those that might have been made in the absence of such an incentive.Also, incentive fees may be paid to Hedge Fund Managers who show net profits, even though the Portfolio Company and Lexington, as a whole, may incur a net loss.In addition, because a performance or incentive allocation generally is calculated on a basis that includes unrealized appreciation of a Hedge Fund’s assets, these allocations may be greater than if they were based solely on realized gains.Generally, the Hedge Fund Managers’ compensation is determined separately for each year or shorter period; whenever possible, agreements are obtained to carry forward losses to subsequent periods in determining the fee for such periods. ● Investment decisions of the Hedge Funds are made by the Hedge Fund Managers independently of each other.Consequently, at any particular time, one Hedge Fund may be purchasing interests in an issuer that at the same time are being sold by another Hedge Fund.Investing by Hedge Funds in this manner could cause Lexington and the Portfolio Company to indirectly incur certain transaction costs without accomplishing any net investment result.Possible lack of transparency regarding such Hedge Fund positions may lead to a lack of intended diversification in the Portfolio Company. ● The Hedge Funds may, at any time and without notice to the Portfolio Company, change their investment objectives, policies, or strategies.This may adversely affect the Portfolio Company’s allocation among investment strategies and may adversely affect the Portfolio Company’s overall risk. ● The Portfolio Company may make additional investments in, or withdrawals from, the Hedge Funds only at certain times specified in the governing documents of the Hedge Funds.The Portfolio Company from time to time may, in turn, have to invest some of its assets temporarily in high quality fixed income securities and money market instruments or may hold cash or cash equivalents pending the investment of assets in Hedge Funds or for other purposes. ● To the extent the Portfolio Company’s holdings in a Hedge Fund afford it no ability to vote on matters relating to the Hedge Fund, the Portfolio Company will have no say in matters that could adversely affect the Portfolio Company’s investment in the Hedge Fund. ● Hedge Funds may be permitted to distribute securities in kind to investors, including the Portfolio Company.Securities that the Portfolio Company may receive upon a distribution may be illiquid or difficult to value.In such circumstances, the Adviser would seek to dispose of these securities in a manner that is in the best interests of the Portfolio Company.However, the Adviser may not be able to dispose of these securities at favorable prices, which would have an adverse effect on the Portfolio Company’s performance, or at favorable times, which may adversely affect the Portfolio Company’s ability to make other investments. Prospective investors in Lexington should review carefully the discussion under the captions “Principal Risk Factors Relating to Types of Investments and Related Risks” for other risks associated with Lexington and the Portfolio Company’s and the Hedge Fund Managers’ styles of investing.An investment in Lexington should only be made by investors who understand the nature of the investment, do not require more than limited liquidity in the investment, and can bear the economic risk of the investment. Man-Glenwood Lexington, LLC Prospectus Page 10 Summary of Fees and Expenses The following Fee Table and Example summarize the aggregate expenses of Lexington and the Portfolio Company and are intended to assist investors in understanding the costs and expenses that they will bear directly or indirectly by investing in Lexington.The expenses associated with investing in a “fund of funds,” such as Lexington, are generally higher than those of other types of funds that do not invest primarily in other investment vehicles.This is because the unitholders of a fund of funds also indirectly pay a portion of the fees and expenses, including performance-based compensation, charged at the underlying fund level.Those fees and expenses are described below in “Risk Factors — Principal Risk Factors Relating to Lexington’s Structure — Investments in Other Funds.” Member Transaction Expenses Sales Load (as a percentage of the offering price per Unit) (1) 3.00% Annual Expenses (as a percentage of net assets attributable to Units) Management Fees 1.00% Other Expenses (2)(4) 2.07% Acquired Fund (Hedge Fund) Fees and Expenses (3) 4.08% Total Annual Expenses (4)(5) 7.15% Fee Waiver and/or Expense Reimbursement (4) (0.82)% Total Annual Expenses with Expense Reimbursement(4)(5) 6.33% Investments of less than $100,000 are subject to a sales load of 3%, investments of $100,000 or more and less than $300,000 are subject to a sales load of 2%, investments of $300,000 or more and less than $500,000 are subject to a sales load of 1%, and investments of $500,000 or more are not subject to a sales load.Any sales load is computed as a percentage of the public offering price.Under a right of accumulation offered by Lexington, the amount of each additional investment in Lexington by a member of Lexington (a “Member”) will be aggregated with the amount of the Member’s initial investment (including investment in Man-Glenwood Lexington TEI, LLC) and any other additional investments by the Member in determining the applicable sales load at the time of such investment.No sales load will be charged to certain types of investors.See “Distribution Arrangements.” “Other Expenses” are based on expenses for Lexington’s last fiscal year and Lexington’s pro rata share of the Portfolio Company’s expenses for the last fiscal year, and includes professional fees and other expenses, including, without limitation, the Services Fee, the Accounting and Other Services Fee and the Investor Servicing Fee, that Lexington bears directly and indirectly through the Portfolio Company, including custody fees and expenses. See “Management of Lexington and the Portfolio Company — Administrative, Accounting, Custody, Transfer Agent, and Registrar Services” and “— Investor Servicing Arrangements.”The Portfolio Company does not expect to utilize leverage and thus does not expect to incur any borrowing expense currently. Members also indirectly bear a portion of the asset-based fees, performance or incentive fees or allocations and other expenses incurred by the Portfolio Company as an investor in the Hedge Funds. The “Acquired Fund (Hedge Fund) Fees and Expenses” disclosed above are based on historic expenses of the Hedge Funds, which may (and which should be expected to) change substantially over time and, therefore, significantly affect “Acquired Fund (Hedge Fund) Fees and Expenses.” In addition, the Hedge Funds held by the Portfolio Company will also change, further impacting the calculation of the “Acquired Fund (Hedge Fund) Fees and Expenses.” Generally, fees payable to Hedge Fund Managers of the Hedge Funds will range from 0% to 2.5% (annualized) of the average NAV of the Portfolio Company’s investment.In addition, certain Hedge Fund Managers charge an incentive allocation or fee generally ranging from 20% to 50% of a Hedge Fund’s net profits, although it is possible on occasion that such ranges may be higher for certain Hedge Fund Managers. The Adviser has contractually agreed to limit total annualized expenses (excluding interest expenses) of Lexington and the Portfolio Company, and not including “Acquired Fund (Hedge Fund) Fees and Expenses,” to 2.25% through January 31, 2011 (the “Expense Limitation Agreement”).The Expense Limitation Agreement shall remain in effect until January 31, 2011.Thereafter, the Expense Limitation Agreement shall automatically renew for one-year terms and may be terminated by the Adviser or Lexington upon thirty (30) days’ prior written notice to the other party.Total annualized expenses (including interest expenses) of Lexington, excluding “Acquired Fund (Hedge Fund) Fees and Expenses,” would be 2.26%.Absent the expense waiver, such expenses would have been 3.07%.See “Management of Lexington and the Portfolio Company — General.”In addition, from January 1, 2009 onward, the Adviser is permitted to recover from Lexington expenses it has borne (whether through reduction of its management fee or otherwise) in later periods to the extent that Man-Glenwood Lexington, LLC Prospectus Page 11 Lexington’s expenses fall below the annual rate of 2.25%.Lexington, however, is not obligated to pay any such amount more than three years after the end of the quarter in which the Adviser deferred a fee or reimbursed an expense.Any such recovery by the Adviser will not cause Lexington to exceed the annual limitation rate set forth above. The “Total Annual Expenses” disclosed above differ significantly from the Fund’s expense ratio (the ratio of expenses to average net assets) included in the audited financial statements in the Fund’s annual report for the period ended March 31, 2010 because the financial statements depict the Fund’s expenses and do not include “Acquired Fund (Hedge Fund) Fees and Expenses,” which is required to be included in the above table by the SEC. For a more complete description of the various fees and expenses of Lexington, see “Management of Lexington and the Portfolio Company.” EXAMPLE You would pay the following fees and expenses on a $1,000 investment, assuming a 5% annual return: Example Cumulative Expenses Paid for the Period Of: 1 Year 3 Years 5 Years 10 Years Reflecting the effect of Acquired Fund (Hedge Fund) Fees and Expenses The Example above is based on the fees and expenses incurred by Lexington, including the sales load, as set out in the table above, and should not be considered a representation of future expenses.Actual expenses may be greater or lesser than those shown. Moreover, the rate of return of Lexington may be greater or less than the hypothetical 5% return used in the Example.A greater rate of return than that used in the Example would increase the amount of certain fees and expenses paid by Lexington. Man-Glenwood Lexington, LLC Prospectus Page 12 Financial Highlights The following represents the ratios to average net assets and other supplemental information for the periods indicated.The financial highlights for each of the periods indicated have been audited by Deloitte & Touche LLP, Lexington’s independent auditors, whose report, along with the most recent financial statements, is incorporated herein by reference.The information should be read in conjunction with those financial statements and notes thereto, which are incorporated herein by reference, in Lexington’s annual report, which is available upon request from Lexington. Year Ended March 31, 2010 Year Ended March 31, 2009 Year Ended March 31, 2008 Year Ended March 31, 2007 Year Ended March 31, 2006 Year Ended March 31, 2005 Year Ended March 31, 2004 Net asset value, beginning of period Net investment loss Realized and unrealized (loss) gain on investments Total from operations Net asset value, end of period Net assets, end of period Ratio of net investment loss to average net assets (2.26%) (2) (3.04)% (3) (3.50)% (4) (3.90)% (5) (3.89)% (6) (2.96)% (7) (2.90)%(8) Ratio of operating expenses to average net assets (1) 2.25% 2.81%(9) 3.00% 3.00% 3.00% 3.00% 3.00% Ratio of allocated bank borrowing expense to average net assets (1) 0.01% 0.27% 0.63% 1.03% 0.93% 0.00% 0.00% Ratio of total expenses to average net assets (1) 2.26% (2) 3.08%(3) 3.63% (4) 4.03% (5) 3.93% (6) 3.00% (7) 3.00%(8) Man-Glenwood Lexington, LLC Prospectus Page 13 Total return 5.25% (13.62)% (0.40)% 1.17% 13.48% 0.46% 5.31% Portfolio Turnover (10) 23.52% 27.51% 33.51% 27.39% 50.78% 23.88% 24.93% Ratios of net investment loss and expenses do not include expenses of the underlying investment funds of the Portfolio Company. If expenses had not been contractually reimbursed by the Adviser, the annualized ratios of net investment loss and expenses to average net assets would be (3.07)% and 3.07%, respectively, for the period ended March 31, 2010. If expenses had not been contractually reimbursed by the Adviser, the annualized ratios of net investment loss and expenses to average net assets would be (3.63)% and 3.66%, respectively, for the period ended March 31, 2009. If expenses had not been contractually reimbursed by the Adviser, the annualized ratios of net investment loss and expenses to average net assets would be (3.81)% and 3.94%, respectively, for the period ended March 31, 2008. 5) f expenses had not been contractually reimbursed by the Adviser, the annualized ratios of net investment loss and expenses to average net assets would be (4.22)% and 4.35%, respectively, for the period ended March 31, 2007. 6) If expenses had not been contractually reimbursed by the Adviser, the annualized ratios of net investment loss and expenses to average net assets would be (4.21)% and 4.25%, respectively, for the period ended March 31, 2006. 7) If expenses had not been contractually reimbursed by the Adviser, the annualized ratios of net investment loss and expenses to average net assets would be (3.54)% and 3.60%, respectively, for the period ended March 31, 2005. 8) If expenses had not been contractually reimbursed by the Adviser, the annualized ratios of net investment loss and expenses to average net assets would be (6.24)% and 6.34%, respectively, for the period ended March 31, 2004. 9) For the period April 1, 2008 through December 31, 2008, the total expense cap was 3.00%.Effective January 1, 2009 the total expense cap was changed to 2.25%. Represents the portfolio turnover of the Portfolio Company. Man-Glenwood Lexington, LLC Prospectus Page 14 Risk Factors Principal Risk Factors Relating to Lexington’s Structure Potential Loss of Investment.No guarantee or representation is made that Lexington’s and the Portfolio Company’s investment program will be successful.Past performance is not indicative of future results. Limited Liquidity.Lexington is a closed-end investment company designed primarily for long-term investors and is not intended to be a trading vehicle.Lexington does not currently intend to list Units for trading on any national securities exchange.There is no secondary trading market for Units, and it is not expected that a secondary market will develop.Units therefore are not readily marketable.Because Lexington is a closed-end investment company, Units in Lexington may not be tendered for repurchase on a daily basis, and they currently may not be exchanged for shares of any other fund. Although Lexington, at the discretion of Lexington’s Board, will consider whether to make quarterly tender offers for its outstanding Units at net asset value, Units are significantly less liquid than shares of funds that trade on a stock exchange.There is no guarantee that you will be able to sell all of your Units that you desire to sell in any particular tender offer.If a tender offer is oversubscribed by Members, Lexington will repurchase only a pro rata portion of the shares tendered by each Member.The potential for pro-ration may cause some investors to tender more Units for repurchase than they otherwise would wish to have repurchased.In addition, in extreme cases, Lexington may not be able to complete repurchases if the Portfolio Company is unable to repurchase a portion of Lexington’s interest in the Portfolio Company due to the Portfolio Company’s holding of illiquid investments.In that event, you may be able to sell your Units only if you are able to find an Eligible Investor willing to purchase your Units.Any such sale may have to be negotiated at unfavorable prices and must comply with applicable securities laws and must be approved by the Board. Lexington’s tender offer policy may have the effect of decreasing the size of Lexington and the Portfolio Company over time from what it otherwise would have been.It may therefore force the Portfolio Company to sell assets it would not otherwise sell.It may also reduce the investment opportunities available to the Portfolio Company and cause its expense ratio to increase.In addition, because of the limited market for private securities held by the Portfolio Company, the Portfolio Company may be forced to sell its public securities, if any, in order to meet cash requirements for repurchases.This may have the effect of substantially increasing the Portfolio Company’s ratio of illiquid private securities to liquid public securities for the remaining investors.It is not the intention of Lexington to do this; however, it may occur. Investments in Other Funds.When the Portfolio Company invests in pooled vehicles such as private limited partnerships, the Adviser has no control of the trading policies or strategies of such entities and does not have the same ability as with separate accounts to react quickly to changing investment circumstances due to the limited liquidity of these types of investments. Investing in a fund of hedge funds, such as Lexington, involves other risks, including the following: ● Investments in Hedge Funds entail a high degree of risk.It is possible that the Portfolio Company could lose all or part of its investment in a Hedge Fund, which would directly and adversely affect Lexington’s performance. ● The Hedge Funds generally are not registered as investment companies under the 1940 Act and Lexington, as an indirect investor in these Hedge Funds, does not have the benefit of the protections afforded by the 1940 Act to investors in registered investment companies.Although the Adviser periodically receives information from each Hedge Fund regarding its investment performance and investment strategy, the Adviser may have little or no means of independently verifying this information.Hedge Funds typically are not contractually or otherwise obligated to inform their investors, including the Portfolio Company, of details surrounding proprietary investment strategies or positions.In addition, the Portfolio Company and the Adviser have no control over the Hedge Funds’ investment management, brokerage, custodial arrangements or operations and must rely on the experience and competency of each Hedge Fund Manager in these areas.The performance of Lexington and the Portfolio Company is entirely dependent on the success of the Adviser in selecting Hedge Funds for investment by the Portfolio Company and the allocation and reallocation of the Portfolio Company’s assets among Hedge Funds. Man-Glenwood Lexington, LLC Prospectus Page 15 ● There is a risk of misconduct by Hedge Fund Managers.When the Adviser invests the Portfolio Company’s assets with a Hedge Fund Manager, the Portfolio Company does not have custody of the assets or control over their investment.Therefore, there is always the risk that the Hedge Fund Manager could divert or abscond with the assets, inaccurately or fraudulently report the Hedge Fund’s value, fail to follow agreed upon investment strategies, provide false reports of operations, or engage in other misconduct.The Hedge Fund Managers with whom the Adviser invests the Portfolio Company’s assets are generally private and have not registered their securities or investment advisory operations under federal or state securities laws.This lack of registration, with the attendant lack of regulatory oversight, may enhance the risk of misconduct by the Hedge Fund Managers.There also is a risk that regulatory actions may be taken by governmental or other authorities against Hedge Fund Managers, which may expose investors such as the Portfolio Company, which have placed assets with such Hedge Fund Managers, to losses. ● An investor who meets the eligibility conditions imposed by the Hedge Funds, including minimum initial investment requirements that may be substantially higher than those imposed by Lexington, could invest directly in the Hedge Funds.By investing in the Hedge Funds indirectly through Lexington, an investor bears a proportionate part of the asset-based fees paid by Lexington to the Adviser and other expenses of Lexington and the Portfolio Company, and also indirectly bears a portion of the asset-based fees, performance or incentive allocations and other expenses borne by the Portfolio Company as an investor in the Hedge Funds. ● Each Hedge Fund Manager generally charges the Portfolio Company an asset-based fee, and some or all of the Hedge Fund Managers receive performance or incentive allocations.The asset-based fees of the Hedge Fund Managers are generally expected to range from 0% to 2.5% annually of the net assets under their management and the performance or incentive allocations to the Hedge Fund Managers are generally expected to range from 20% to 50% of net profits annually, but this may be higher on occasion.The receipt of a performance or incentive allocation by a Hedge Fund Manager may create an incentive for a Hedge Fund Manager to make investments that are riskier or more speculative than those that might have been made in the absence of such an incentive.Also, incentive fees may be paid to Hedge Fund Managers who show net profits, even though the Portfolio Company and Lexington, as a whole, may incur a net loss.In addition, because a performance or incentive allocation generally is calculated on a basis that includes unrealized appreciation of a Hedge Fund’s assets, these allocations may be greater than if they were based solely on realized gains.Generally, the Hedge Fund Managers’ compensation is determined separately for each year or shorter period; whenever possible, agreements are obtained to carry forward losses to subsequent years in determining the fee for such years. ● Investment decisions of the Hedge Funds are made by the Hedge Fund Managers independently of each other.Consequently, at any particular time, one Hedge Fund may be purchasing interests in an issuer that at the same time are being sold by another Hedge Fund.Investing by Hedge Funds in this manner could cause Lexington to indirectly incur certain transaction costs without accomplishing any net investment result.Possible lack of transparency regarding such Hedge Fund positions may lead to lack of intended diversification in the Portfolio Company. ● The Hedge Funds may, at any time and without notice to the Portfolio Company, change their investment objectives, policies, or strategies.This may adversely affect the Portfolio Company’s allocation among investment strategies and may adversely affect the Portfolio Company’s overall risk. ● The Portfolio Company may make additional investments in, or withdrawals from, the Hedge Funds only at certain times specified in the governing documents of the Hedge Funds.The Portfolio Company from time to time may, in turn, have to invest some of its assets temporarily in high quality fixed income securities and money market instruments or may hold cash or cash equivalents pending the investment of assets in Hedge Funds or for other purposes. ● To the extent the Portfolio Company’s holdings in a Hedge Fund afford it no ability to vote on matters relating to the Hedge Fund, the Portfolio Company will have no say in matters that could adversely affect the Portfolio Company’s investment in the Hedge Fund. ● Hedge Funds may be permitted to distribute securities or other investments in kind to investors, including the Portfolio Company.Securities that the Portfolio Company may receive upon a distribution may be illiquid, difficult to value, or subject to restrictions on resale.In such circumstances, the Adviser would seek to dispose of these securities in a manner that is in the best interests of the Portfolio Company.However, the Adviser may not be able to dispose of these securities at favorable prices, which would have an adverse effect on the Portfolio Company’s performance, or at favorable times, which may adversely affect the Portfolio Company’s ability to make other investments. Man-Glenwood Lexington, LLC Prospectus Page 16 Principal Risk Factors Relating to Types of Investments and Related Risks Speculative Trading Strategies.Some of the Hedge Fund Managers use high-risk strategies, such as selling securities short and futures trading.Short selling exposes the seller to unlimited risk due to the lack of an upper limit on the price to which a security may rise.Commodity futures prices can be highly volatile.Because of the low margin deposits normally required in futures trading, an extremely high degree of leverage is typical of a futures trading account.As a result, a relatively small price movement in a futures contract may result in substantial losses to the investor.Like other leveraged investments, a futures transaction may result in substantial losses to the investor.No guarantee or representation is made that any individual Hedge Fund Manager will be successful. Use of Derivatives.The Hedge Fund Managers may trade in various derivatives markets (e.g., swaps and over-the-counter options and asset-backed securities), which are, in general, relatively new markets.There are uncertainties as to how these markets will perform during periods of unusual price volatility or instability, market illiquidity or credit distress.Substantial risks are also involved in borrowing and lending against such instruments.The prices of these instruments are volatile, market movements are difficult to predict and financing sources and related interest rates are subject to rapid change.Most of these instruments are not traded on exchanges but rather through an informal network of banks and dealers, and the Portfolio Company, through its investment in the Hedge Funds, will be fully subject to the risk of counterparty default.These banks and dealers have no obligation to make markets in these instruments and can apply essentially discretionary margin and credit requirements (and thus in effect force a Hedge Fund Manager to close out positions). Hedge Fund Manager Misconduct.When the Adviser invests the Portfolio Company’s assets with a Hedge Fund Manager, the Portfolio Company does not have custody of the assets or control over their investment.Therefore, there is always the risk that the Hedge Fund Manager could divert or abscond with the assets, inaccurately or fraudulently report the Hedge Fund’s value, fail to follow agreed upon investment strategies, provide false reports of operations or engage in other misconduct.The Hedge Fund Managers with whom the Adviser invests the Portfolio Company’s assets are generally private and have not registered their securities under federal or state securities laws.This lack of registration, with the attendant lack of regulatory oversight, may enhance the risk of misconduct by the Hedge Fund Managers. Regulatory Actions.In the event thatfederal, state, or other regulatory bodies allege misconduct by a Hedge Fund Manager or a Hedge Fund, such authorities may initiate regulatory or enforcement actions, including civil or criminal proceedings.The effect of any regulatory action against a Hedge Fund Manager or a Hedge Fund in which the Portfolio Company may invest, while impossible to predict, could result in substantial and adverse impact on Lexington and the Portfolio Company, including a reduction in value in or a loss of the investment due to the assessment on a Hedge Fund of fines, penalties and/or other sanctions, including asset freezes. Limits on Hedged Strategies.While certain Hedge Fund Managers may use “market neutral” or “relative value” hedging or arbitrage strategies this in no respect should be taken to imply that the Portfolio Company’s investments with such Hedge Fund Managers are without risk.Substantial losses may be recognized on “hedge” or “arbitrage” positions, and illiquidity and default on one side of a position can effectively result in the position being transformed into an outright speculation.Every market neutral or relative value strategy involves exposure to some second order risk of the market, such as the implied volatility in convertible bonds or warrants, the yield spread between similar term government bonds or the price spread between different classes of stock for the same underlying firm.Further, many “market neutral” or “relative value” Hedge Fund Managers employ limited directional strategies that expose the Hedge Funds they manage to certain market risk. Illiquid Investments.While many of the Hedge Fund Managers invest primarily in marketable instruments, a few may invest in non-marketable securities.Such investments could limit the liquidity of the Portfolio Company’s investment in such entities.In some circumstances, a Hedge Fund Manager may be unable or unwilling to provide liquidity, which could result in the Portfolio Company being unable to redeem its investment in the Hedge Fund, even if the Hedge Fund otherwise invests in liquid instruments.In addition, certain Hedge Funds may use “side pockets” in which certain illiquid investments are placed.Such side pockets may be difficult to fair value and may increase risks relating to illiquidity of the Hedge Fund and inaccuracy in the Hedge Fund’s reported valuation.The Adviser informs the Funds’ Boards regularly regarding any participation in side pocket investments. Credit Crisis Liquidity Risk.Certain types of credit instruments, such as investments in CDOs, high-yield bonds, debt issued in leveraged buyout transactions, mortgage- and asset-backed securities, and short-term asset-backed commercial Man-Glenwood Lexington, LLC Prospectus Page 17 paper, became very illiquid in the latter half of 2007.General market uncertainty and consequent re-pricing of risk led to market imbalances of sellers and buyers, which in turn resulted in significant valuation uncertainties in mortgage and credit-related securities and other instruments.These conditions resulted, and in many cases continue to result in, greater volatility, less liquidity, widening credit spreads and a lack of price transparency, with many instruments remaining illiquid and of uncertain value.Such market conditions and the above factors may make valuation for Hedge Funds and the Funds uncertain and/or result in sudden and significant valuation increases or declines in the Funds. Use of Leverage.Lexington and the Portfolio Company may engage in bank borrowing to leverage their investments, in an amount not expected to exceed 20% of gross assets, which would increase any loss incurred.The Portfolio Company may be required to pledge assets when borrowing, which, in the event of an uncured default, could affect the Portfolio Company’s operations, including preventing the Portfolio Company from conducting a repurchase of its interests.In addition, the terms of any borrowing may impose certain investment restrictions on the Portfolio Company.The Hedge Fund Managers may use leverage by purchasing instruments with the use of borrowed funds, selling securities short, trading options or futures contracts, using total return swaps or repurchase agreements and/or other means, which would increase any loss incurred.The more leverage is employed, the more likely a substantial change will occur, either up or down, in the value of the instrument.Because of the relatively small intrinsic profits in “hedge” positions or in “arbitrage” positions, some Hedge Fund Managers may use leverage to acquire extremely large positions in an effort to meet their rate of return objectives.Consequently, they will be subject to major losses in the event that market disruptions destroy the hedged nature of such positions.Borrowings by Lexington and the Portfolio Company are subject to a 300% asset coverage requirement under the 1940 Act.Borrowings by Hedge Funds are not subject to this requirement. Financing Arrangements.As a general matter, the banks and dealers that provide financing to the Hedge Funds have considerable discretion in setting and changing their margin, haircut, financing, and collateral valuation policies.Changes by banks and dealers in any of the foregoing policies may result in large margin calls, loss of financing and forced liquidations of positions at disadvantageous prices.There can be no assurance that any particular Hedge Fund will be able to secure or maintain adequate financing, without which an investment in such Hedge Fund may not be a viable investment. General Economic Conditions.The success of any investment activity is affected by general economic conditions, which may affect the level and volatility of interest rates and the extent and timing of investor participation in the markets for both equities and interest-sensitive securities.Unexpected volatility or illiquidity in the markets in which the Hedge Fund Managers hold positions could impair the Portfolio Company’s ability to carry out its business or cause it to incur losses. Governmental, Legal, Tax and Regulatory Risks. The global financial markets are currently undergoing pervasive and fundamental disruptions which have led to extensive and unprecedented governmental intervention.Such intervention has in certain cases been implemented on an “emergency” basis with little or no notice, with the consequence that some market participants’ ability to continue to implement certain strategies or manage the risk of their outstanding positions has been suddenly and/or substantially eliminated or otherwise negatively implicated.Given the complexities of the global financial markets and the limited time frame within which governments have been able to take action, these interventions have sometimes been unclear in scope and application, resulting in confusion and uncertainty, which in itself has been materially detrimental to the efficient functioning of such markets as well as previously successful investment strategies. Legal, tax and regulatory changes could occur that may materially adversely affect the Funds.For example, the regulatory and tax environment for Investment Funds and for derivative instruments in which Hedge Fund Managers may participate is changing rapidly, and changes in the regulation or taxation of derivative instruments may materially adversely affect the value of derivative instruments held by the Investment Funds and the ability of the Hedge Fund Managers to pursue their trading strategies.Similarly, the regulatory environment for leveraged investors and for hedge funds generally is changing rapidly, and changes in the direct or indirect regulation of leveraged investors or hedge funds, including tax regulation applicable thereto, may materially adversely affect the ability of the Funds to pursue investment objectives or strategies.In particular, Congress has held hearings regarding potential restructuring of U.S. financial regulation, taxation policy as it relates to leveraged investors, tax-exempt investors and hedge funds, and the SEC has recently engaged in a general investigation of hedge funds which has resulted in increased regulatory oversight and other legislation and regulation relating to hedge fund managers, hedge funds and funds of hedge funds.Due to recent events in the markets, regulatory change may be more likely than not and should be expected to occur. It is impossible to predict with certainty what additional interim or permanent governmental restrictions may be imposed on the markets and/or the effect of such restrictions on the Adviser’s ability to fulfill the Funds’ investment objective. Man-Glenwood Lexington, LLC Prospectus Page 18 Legislation or regulation, which could be substantial and is unpredictable, could pose additional risks and result in material adverse consequences to the Investment Funds or the Funds and/or limit potential investment strategies that would have otherwise been used by the Hedge Fund Managers or the Funds in order to seek to obtain higher returns.However, the Adviser believes that there is a high likelihood of significantly increased regulation of the global financial markets, and that such increased regulation could be materially detrimental to the performance of the Funds. Allocation among Hedge Funds.The Adviser may, from time to time, change the percentage of assets allocated to each Hedge Fund.The Portfolio Company does not have any policy that limits the percentage of its assets that may be invested in any one Hedge Fund.Allocation changes are likely to occur (a) because of performance differences among the Hedge Funds or Hedge Fund Managers and (b) as the result of the Portfolio Company receiving additional capital contributions during periods when certain Hedge Funds may no longer be accepting additional funds (for example, because of capacity restrictions).In that case, the additional capital would have to be allocated to those Hedge Funds (if any) accepting additional funds, which would increase the percentage of the Portfolio Company’s assets allocated to such “open” Hedge Funds and decrease the percentage allocated to “closed” Hedge Funds.There is no assurance that any of the Hedge Funds will accept additional capital from the Portfolio Company.Accordingly, the Portfolio Company might have to place some or all of any additional capital with new Hedge Funds.The Portfolio Company’s success may depend, therefore, not only on the Hedge Funds the Adviser currently has selected for the Portfolio Company and its ability to allocate the Portfolio Company’s assets successfully among those Hedge Funds but also on the Adviser’s ability to identify new Hedge Funds. Use of Multiple Hedge Fund Managers.The Hedge Fund Managers trade independently of each other and may place orders for the Portfolio Company that “compete” with each other for execution or that cause the Portfolio Company to establish positions that offset each other (in which case the Portfolio Company would indirectly incur commissions and fees without the potential for a trading profit). Tandem Markets.The Adviser’s approach is designed to achieve broad allocation of assets across global capital markets (equities, fixed income, commodities, foreign currencies, listed securities and over-the-counter instruments, across numerous markets worldwide) and thus limit the Portfolio Company’s exposure to any single market.However, from time to time multiple markets can move in tandem against the Portfolio Company’s positions and the Portfolio Company can suffer substantial losses. Strategy Risk.The Portfolio Company is subject to strategy risk.Strategy risk is associated with the failure or deterioration of an entire strategy (such that most or all Hedge Fund Managers in the strategy suffer significant losses).Strategy specific losses can result from excessive concentration by multiple Hedge Fund Managers in the same investment or broad events that adversely affect particular strategies (e.g., illiquidity within a given market).Many of the strategies employed by the Portfolio Company and Hedge Funds are speculative and involve substantial risk of loss. Other Accounts of Hedge Fund Managers.The Hedge Fund Managers may manage other accounts (including other accounts in which the Hedge Fund Managers may have an interest) which, together with accounts already being managed, could increase the level of competition for the same trades the Portfolio Company might otherwise make, including the priorities of order entry.This could make it difficult or impossible to take or liquidate a position in a particular security or futures contract at a price indicated by a Hedge Fund Manager’s strategy.The Hedge Fund Managers and their principals, in managing funds other than those of the Portfolio Company, may employ trading methods, policies, and strategies that differ from those under which the Portfolio Company operates.Therefore, the results of the Portfolio Company’s trading may differ from those of the other accounts traded by the Hedge Fund Managers. Limited Information Regarding Hedge Fund Managers.Although the Adviser receives detailed information from each Hedge Fund Manager regarding the Hedge Fund Manager’s historical performance and investment strategy, the Adviser often is not given access to information regarding the actual investments made by the Hedge Fund Managers.At any given time, the Adviser may not know the composition of Hedge Fund Manager portfolios with respect to the degree of hedged or directional positions, the extent of concentration risk or exposure to specific markets.In addition, the Adviser may not learn of significant structural changes, such as personnel, manager withdrawals or capital growth, until after the fact. Past Performance; Trading Method Changes.There can be no assurance that any trading strategies will produce profitable results and the past performance of a Hedge Fund Manager’s trading strategies is not necessarily indicative of its future profitability.Furthermore, Hedge Fund Managers’ trading methods are dynamic and change over time, thus a Hedge Fund Manager will not always use the same trading method in the future that was used to compile past performance histories. Man-Glenwood Lexington, LLC Prospectus Page 19 Litigation and Enforcement Risk.Hedge Fund Managers might accumulate substantial positions in the securities of a specific company and engage in a proxy fight, become involved in litigation or attempt to gain control of a company.Under such circumstances, the Portfolio Company conceivably could be named as a defendant in a lawsuit or regulatory action.There have been a number of widely reported instances of violations of securities laws through the misuse of confidential information, diverting or absconding with Hedge Fund assets, falsely reporting Hedge Fund values and performance, and other violations of the securities laws.Such violations may result in substantial liabilities for damages caused to others, for the disgorgement of profits realized and for penalties.Investigations and enforcement proceedings are ongoing and it is possible that the Hedge Fund Managers may be charged with involvement in such violations.If that were the case, the performance records of the Hedge Fund Managers would be misleading.Furthermore, if the entity in which the Portfolio Company invested engaged in such violations, the Portfolio Company could be exposed to losses. Trading Suspensions.Securities or commodities exchanges typically have the right to suspend or limit trading in any instrument traded on the exchanges.A suspension could render it impossible for a Hedge Fund Manager to liquidate positions and thereby expose the Portfolio Company to losses. Non-U.S. Securities.The Portfolio Company may invest in the securities of foreign investment funds or other foreign securities.In addition, Hedge Funds may invest in the securities of foreign companies.Investments in foreign securities face specific risks in addition to the risks intrinsic to the particular types of instruments.These specific risks include: unfavorable changes in currency rates and exchange control regulations; restrictions on, and costs associated with, the exchange of currencies and the repatriation of capital invested abroad; reduced availability of information regarding foreign companies; accounting, auditing and financial standards that are different from and reporting standards and requirements that may be less stringent than standards and requirements applicable to U.S. companies; reduced liquidity as a result of inadequate trading volume and government-imposed trading restrictions; the difficulty in obtaining or enforcing a judgment abroad; increased market risk due to regional economic and political instability; increased brokerage commissions and custody fees; securities markets which potentially are subject to a lesser degree of supervision and regulation by competent authorities; foreign withholding taxes; the threat of nationalization and expropriation; and an increased potential for corrupt business practices in certain foreign countries.These risks may be higher for investments in emerging markets. Layering of Fees.Lexington’s and the Portfolio Company’s fees and expenses, including the Management Fee and Services Fee payable to the Adviser, and the compensation of the Hedge Fund Managers result in two levels of fees and greater expense than would be associated with direct investment.Lexington’s expenses thus may constitute a higher percentage of net assets than expenses associated with other types of investment entities. Turnover Rate.Some of the investment strategies employed by the Portfolio Company may require a high volume of trading.Therefore, turnover and brokerage commissions may be greater than for other investment entities of similar size.In addition, high turnover rate may have adverse federal and state income tax consequences for Members. Performance Fees.Hedge Fund Managers compensated with performance fees may tend to incur more risk than those who receive fixed fees.Generally, the Hedge Fund Managers’ compensation is determined separately for each year or shorter period; whenever possible, agreements are obtained to carry forward losses to subsequent years in determining the fee for such years.Such fee arrangements may give the Hedge Fund Managers incentives to make purchases for the account or fund that are unduly risky or speculative.Also, incentive fees may be paid to Hedge Fund Managers who show net profits, even though Lexington and the Portfolio Company, as a whole, may incur a net loss. No Participation in Management.An investor is not entitled to participate in the management of the Portfolio Company or the conduct of its business. Substantial Repurchases.Substantial repurchases of Units within a limited period of time could require the Portfolio Company to liquidate positions more rapidly than would otherwise be desirable. Mandatory Repurchase.Lexington has the right to require the repurchase of a Member’s Units and thus the withdrawal of a Member.See “Repurchase and Transfer of Units — Mandatory Repurchases by Lexington.” Increase in Assets under Management.As the Portfolio Company’s assets increase, more capital will be allocated to the Hedge Fund Managers it selects.It is not known what effect, if any, this will have on the trading strategies utilized by the Man-Glenwood Lexington, LLC Prospectus Page 20 Hedge Fund Managers or their investment results.No assurance can be given that their strategies will continue to be successful or that the return on the Portfolio Company investments will be similar to that achieved in the past. Structured Investments.The Portfolio Company may purchase or enter into structured investments, including structured notes linked to Hedge Fund performance and swaps or other contracts paying a return equal to the total return achieved by a Hedge Fund.Such investments may have the effect of magnifying the Portfolio Company’s investment in and risk exposure to a particular Hedge Fund.The values of structured investments depend largely upon price movements in the underlying investment vehicles to which such structured investments are linked.Therefore, many of the risks applicable to investing directly with Hedge Funds are also applicable to the structured investments.However, structured investments also expose the Portfolio Company to the credit risk of the parties with which it deals.Non-performance by counterparties of the obligations or contracts underlying the structured investments could expose the Portfolio Company to losses, whether or not the transaction itself was profitable.Structured investments may expose the Portfolio Company to additional liquidity risks as there may not be a liquid market within which to close or dispose of outstanding obligations or contracts. Temporary Defensive Positions.In anticipation of or in response to adverse market or other conditions, or atypical circumstances such as unusually large cash inflows or redemptions, Lexington or the Portfolio Company (or both) may temporarily hold all or a portion of its assets in cash, cash equivalents or high-quality debt instruments.As a result, Lexington may not achieve its investment objectives. Delay in Use of Proceeds.Although Lexington and the Portfolio Company currently intend to invest the proceeds of any sales of Units as soon as practicable after the receipt of such proceeds, such investment of proceeds may be delayed if suitable investments are unavailable at the time or for other reasons.As a result, the proceeds may be invested in cash, cash equivalents, high-quality debt instruments, or other securities pending their investment in Hedge Funds.Such other investments may be less advantageous, and, as a result, Lexington may not achieve its investment objectives. Tax Risks.There are certain tax risk factors associated with an investment in Lexington, particularly with respect to tax-exempt Investors.There can be no assurance that the positions of Lexington relating to the tax consequences of its investment transactions will be accepted by the tax authorities.See “Taxes.” Provision of Tax Information to Members.Lexington will furnish to Members as soon as practicable after the end of each taxable year such information as is necessary for them to complete federal and state tax or information returns along with any tax information required by law.However, it is not likely that the Portfolio Company will receive tax information from Hedge Funds in a sufficiently timely manner to enable Lexington to prepare its information returns in time for Members to file their returns without requesting an extension of the time to file from the Service (or state taxing agencies).Accordingly, it is expected that investors in Lexington will be required to obtain extensions of time to file their tax returns.Lexington anticipates sending Members an unaudited semi-annual and an audited annual report within sixty (60) days after the close of the period for which the report is being made, or as required by the 1940 Act. ERISA Matters.Most pension and profit sharing plans, individual retirement accounts and other tax-advantaged retirement funds are subject to provisions of the Internal Revenue Code of 1986, as amended the (“Code”), ERISA, or both, which may be relevant to a decision as to whether such an investor should invest in Lexington.There may, for example, be issues as to whether such an investment is “prudent” or whether it results in “prohibited transactions.” Legal counsel should be consulted by such an investor before investing in Lexington.See “Taxes.” Custody Risk.Custody of the Portfolio Company’s assets is held in accordance with the requirements of the 1940 Act and the rules thereunder.However, the Hedge Funds are not required to, and may not, hold custody of their assets in accordance with those requirements.As a result, bankruptcy or fraud at institutions, such as brokerage firms or banks, or administrators, into whose custody those Hedge Funds have placed their assets could impair the operational capabilities or the capital position of the Hedge Funds and may, in turn, have an adverse impact on Lexington and the Portfolio Company. Estimates.The Portfolio Company has no ability to assess the accuracy of the valuations received from the Hedge Fund Managers with which the Portfolio Company invests.Furthermore, the net asset values received by the Portfolio Company from such Hedge Fund Managers are typically estimates only and, unless materially different from actual values, are generally not subject to revision.Revisions in financial statements provided by Hedge Fund Managers may require the Portfolio Company’s and Lexington’s financial statements to be revised.See “Calculation of Net Asset Value.” Man-Glenwood Lexington, LLC Prospectus Page 21 Potential Conflicts of Interest.The Adviser and its affiliates, as well as many of the Hedge Fund Managers and their respective affiliates, provide investment advisory and other services to clients other than the Portfolio Company and the Hedge Funds they manage.In addition, investment professionals associated with the Adviser or Hedge Fund Managers may carry on investment activities for their own accounts and the accounts of family members (collectively with other accounts managed by the Adviser and its affiliates, “Other Accounts”).The Portfolio Company and Hedge Funds have no interest in these activities.As a result of the foregoing, the Adviser and Hedge Fund Managers are engaged in substantial activities other than on behalf of the Portfolio Company and may have differing economic interests in respect of such activities and may have conflicts of interest in allocating investment opportunities, and their time, between the Portfolio Company and Other Accounts. There may be circumstances under which the Adviser or a Hedge Fund Manager will cause one or more Other Accounts to commit a larger percentage of their assets to an investment opportunity than the percentage of the Portfolio Company’s or a Hedge Fund’s assets they commit to such investment.There also may be circumstances under which the Adviser or a Hedge Fund Manager purchases or sells an investment for their Other Accounts and does not purchase or sell the same investment for the Portfolio Company or a Hedge Fund, or purchases or sells an investment for the Portfolio Company and does not purchase or sell the same investment for one or more Other Accounts.However, it is the policy of the Adviser, and generally also the policy of the Hedge Fund Managers, that: investment decisions for the Portfolio Company, investment accounts and Other Accounts be made based on a consideration of their respective investment objectives and policies, and other needs and requirements affecting each account that they manage; and investment transactions and opportunities be fairly allocated among their clients, including the Portfolio Company and Hedge Funds.Therefore, there may be situations where the Adviser does not invest the Portfolio Company’s assets in certain Hedge Funds in which Other Accounts may invest or in which the Portfolio Company may otherwise invest. The Adviser, Hedge Fund Managers, and their respective affiliates may have interests in Other Accounts they manage that differ from their interests in the Portfolio Company and Hedge Funds and may manage such accounts on terms that are more favorable to them (e.g., may receive higher fees or performance allocations) than the terms on which they manage the Portfolio Company or Hedge Funds.In addition, the Adviser and Hedge Fund Managers may charge fees to Other Accounts and be entitled to receive performance-based incentive allocations from Other Accounts that are lower than the fees and incentive allocations to which the Portfolio Company is subject. The Hedge Fund Managers are unaffiliated with the Adviser, and the Adviser has no control over such managers and no ability to detect, prevent or protect the Portfolio Company from their misconduct or bad judgment.Such managers may be subject to conflicts of interest due to hedge fund incentive fees, which may cause a manager to favor hedge fund clients over other clients.In addition, such managers may use conflicting buying and selling strategies for different accounts under their management.Lack of disclosure relating to the payment of fees and provision of services by prime brokers to hedge funds also may mask conflicts. In addition, the Distributor (or one of its affiliates) may, from its own resources, make payments to broker-dealers and investor service providers for the provision of sales training, product education and access to sales staff, the support and conduct of due diligence, balance maintenance, the provision of information and support services to clients, inclusion on preferred provider lists and the provision of other services.The receipt of such payments could create an incentive for the third party to offer or recommend Lexington instead of similar investments where such payments are not received.Such payments may be different for different intermediaries. Other Investors in the Portfolio Company.Other investors in the Portfolio Company may alone or collectively own or acquire sufficient voting interests in the Portfolio Company to control matters relating to the operation of the Portfolio Company.Lexington’s inability to control the Portfolio Company may adversely affect Lexington’s ability to meet repurchase requests, which requires the cooperation of the Portfolio Company’s Board.As a result, Lexington may be led to withdraw its investment in the Portfolio Company or take other appropriate action as in the best interests of Lexington.Any such withdrawal could result in a distribution “in kind” or otherwise of portfolio securities (as opposed to a cash distribution from the Portfolio Company).If securities and other non-cash assets are distributed, Lexington could incur brokerage, tax, or other charges in converting those assets to cash for distribution to investors.In addition, the distribution in kind may reduce the range of investments in the portfolio or adversely affect the liquidity of Lexington.Notwithstanding the above, there are other means for meeting repurchase requests, such as borrowing. Man-Glenwood Lexington, LLC Prospectus Page 22 Limits of Risk Disclosures The above discussion covers key risks associated with Lexington, the Portfolio Company and the Units, but is not, nor is it intended to be, a complete enumeration or explanation of all risks involved in an investment in Lexington.Prospective investors should read this entire Prospectus and the LLC Agreement and consult with their own advisors before deciding whether to invest in Lexington.An investment in Lexington should only be made by investors who understand the nature of the investment, do not require more than limited liquidity in the investment and can bear the economic risk of the investment. In addition, as the Portfolio Company’s investment program changes or develops over time, an investment in Lexington may be subject to risk factors not described in this Prospectus.Lexington, however, will supplement this Prospectus from time to time to disclose any material changes in the information provided herein. Lexington Lexington, which is registered under the 1940 Act as a closed-end, non-diversified, management investment company, was organized as a limited liability company under the laws of Delaware on August 5, 2002.Lexington invests substantially all of its investable assets in the Portfolio Company, a separate closed-end, non-diversified, management investment company with the same investment objectives as Lexington. Lexington’s and the Portfolio Company’s principal office is located at the Adviser’s offices at 123 N. Wacker Drive, 28th Floor, Chicago, Illinois 60606.The Adviser’s telephone number is 312-881-6500. Investment advisory services are provided to the Portfolio Company by the Adviser, Man Investments (USA), LLC, (formerly named Glenwood Capital Investments, L.L.C.) a limited liability company organized under Illinois law and an indirect subsidiary of Man Group plc, pursuant to an investment advisory agreement, the continuance of which was most recently approved by the Portfolio Company’s Board of Managers on January 15, 2010 (the “Advisory Agreement”).Responsibility for monitoring and overseeing Lexington’s management and operation is vested in the individuals who serve on the Board. See “Board of Managers” in the SAI. The Portfolio Company’s Board of Managers (the “Portfolio Company’s Board”) has responsibility for monitoring and overseeing the Portfolio Company’s investment program.The Portfolio Company’s Board has delegated to the Adviser its rights and powers to the extent necessary for the Portfolio Company’s Board to carry out its oversight obligations as may be required by the 1940 Act, state law, or other applicable laws or regulations. Lexington may withdraw all of its assets from the Portfolio Company if the Board determines that it is in the best interest of Lexington to do so, provided that the Portfolio Company permits Lexington to tender for repurchase its interest in the Portfolio Company.In the event Lexington withdraws all of its assets from the Portfolio Company, the Board would consider what action might be taken, including investing the assets of Lexington in another pooled investment entity or retaining an investment adviser to manage Lexington’s assets in accordance with its investment objectives.Lexington’s investment performance may be affected by a withdrawal of its assets from the Portfolio Company (or the withdrawal of assets of another investor in the Portfolio Company). The Portfolio Company The Portfolio Company has been a registered investment company since January 24, 2003.Pursuant to a two-part reorganization transaction completed on January 2, 2003, a previously operating privately offered investment fund that followed substantially identical investment policies to the Portfolio Company and Lexington contributed all of its assets, except those restricted for regulatory reasons, liquidation purposes, or forced redemptions, to the Portfolio Company in exchange for interests in the Portfolio Company.The primary difference between this private investment fund and the Portfolio Company is that following the reorganization of the private investment company, the Portfolio Company became subject to the investment constraints of the 1940 Act and other investment constraints adopted by the Adviser.For information concerning the performance record of that private investment fund and the performance of the Portfolio Company and Lexington, see “Appendix B — Performance Information.” Man-Glenwood Lexington, LLC Prospectus Page 23 Structure Lexington is a specialized investment vehicle that combines many of the features of an investment fund not registered under the 1940 Act, often referred to as a “private investment fund,” with those of a registered closed-end investment company.Private investment funds, such as hedge funds, are commingled investment pools that are often aggressively managed and that offer their securities privately without registration under the 1933 Act in large minimum denominations (often over $1 million) to a limited number of high net worth individual and institutional investors.The general partners or investment advisers of these funds, which are typically structured as limited partnerships or limited liability companies, are usually compensated through asset-based fees and incentive-based allocations.Registered closed-end investment companies are typically organized as corporations, business trusts, limited liability companies or limited partnerships that generally are managed more conservatively than most private investment funds.These registered companies impose relatively modest minimum investment requirements, and publicly offer their shares to a broad range of investors.The advisers to registered closed-end investment companies are typically compensated through asset-based (but not incentive-based) fees. Lexington is similar to a private investment fund in that, through its investment in the Portfolio Company, it is actively managed and Units are sold to Eligible Investors (primarily high net worth individual and institutional investors, as defined below, subject to applicable requirements).In addition, the Hedge Fund Managers of the Hedge Funds typically are entitled to receive incentive-based compensation.Unlike many private investment funds, however, Lexington, as a registered closed-end investment company, can offer Units without limiting the number of Eligible Investors that can participate in its investment program and may publicly promote the sale of Units.The structure of Lexington is designed to permit sophisticated investors that have a higher tolerance for investment risk to participate in an aggressive investment program without making the more substantial minimum capital commitment that is required by many private investment funds and without subjecting Lexington to the limitations on the number of investors and the manner of offering faced by many of those funds. Investment Program Investment Objectives Lexington and the Portfolio Company’s investment objectives are: ● To preserve capital, regardless of what transpires in the U.S. or global financial markets. ● To generate attractive returns and thereby increase investors’ wealth. ● To produce returns which have low correlation with major market indices. Lexington attempts to achieve its objectives by investing substantially all of its investable assets in the Portfolio Company, which utilizes a multi-strategy, multi-manager approach to attain these objectives.The Portfolio Company emphasizes efficient allocation of investor capital among hedge funds and other pooled investment vehicles such as limited partnerships (collectively, the “Hedge Funds”) with a range of investment strategies, managed by independent investment managers (the “Hedge Fund Managers”).The Adviser believes that there are benefits to be derived from exposure to a broad range of Hedge Funds and investment strategies and that the fund of funds approach maximizes the potential for stable, positive returns over a full economic cycle. The investment objectives of Lexington and the Portfolio Company are non-fundamental and may be changed by the Board and the Portfolio Company’s Board, respectively.Except as otherwise stated in this Prospectus or in the SAI, the investment policies and restrictions of Lexington and the Portfolio Company are not fundamental and may be changed by the Board and the Portfolio Company’s Board, respectively.Lexington’s and the Portfolio Company’s fundamental investment policies are listed in the SAI.The Portfolio Company’s principal investment policies and strategies are discussed below. Investment Policies Allocation among Hedge Funds and Hedge Fund Managers and their respective investment strategies is a basic policy of the Adviser designed to give the Portfolio Company significantly greater stability of return than would be likely were its capital Man-Glenwood Lexington, LLC Prospectus Page 24 managed pursuant to a limited number of Hedge Funds or investment strategies.Different Hedge Funds, investment strategies, and Hedge Fund Managers may perform well over a complete market cycle, although their periods of above average and below average performance will not necessarily coincide. The Portfolio Company’s allocation program is intended to permit it to maintain substantial upside potential under a wide range of market conditions while reducing the variability of return.Furthermore, while some of the investment strategies used by individual Hedge Funds and Hedge Fund Managers involve a high degree of risk, the Adviser believes that the Portfolio Company’s allocation to a number of different strategies and Hedge Fund Managers will reduce the overall risk associated with investments in Hedge Funds. Lexington offers Eligible Investors the following potential advantages: ● Spreading of risk across a number of investment strategies, Hedge Fund Managers, Hedge Funds, and markets. ● Professional selection and evaluation of investments and Hedge Fund Managers.The principals of the Adviser have extensive experience in applying multi-strategy, multi-manager investment approaches. ● Ability to invest with Hedge Fund Managers whose minimum account size is higher than most individual investors would be willing or able to commit. ● Limited liability. ● Administrative convenience. Investment Strategies Investment strategies pursued by Hedge Funds selected for the Portfolio Company involve a wide range of investment techniques.The following general descriptions summarize certain investment strategies that may be pursued by Hedge Funds selected by the Adviser for the Portfolio Company.These descriptions are not intended to be complete explanations of the strategies described or a list of all possible investment strategies or methods that may be used by the Hedge Fund Managers. Equity Hedge.Equity hedge is characterized by managers investing in equity markets who run portfolios either on a highly hedged basis or by shifts in gross and net exposures over time as market conditions change.Certain managers may also position their portfolios as either purely net-long or net-short. The managers that are selected in this sector must be highly skilled with respect to security selection, but also possess strong portfolio management skills in order to reduce or mitigate the impact of sector, style or other systematic factors on returns. These managers typically use low to moderate leverage in terms of gross exposure, and tend to focus on highly liquid markets. Risks for managers who have low net exposure are often characterized by periods of underperformance in highly direction and momentum-driven markets. Risks for managers who have high or variable net exposure can be unexpected and rapid directional shifts in the markets. Relative Value.Relative value is characterized by the ability to exploit mispricings within different securities of either the same issuer or of issuers with similar fundamental characteristics. This strategy can often involve exploiting the optionality in the market for select securities, particularly for convertible bonds. Returns are generated by being long or short the spreads of related securities and the impact of the tightening or widening of these spreads. While the strategies within the relative value style tend to be classified as arbitrage strategies, they are not necessarily market neutral, nor are they necessarily perfect or realizable arbitrage. Managers often rely on a moderate to higher level of leverage in order to profit from small pricing discrepancies. Man-Glenwood Lexington, LLC Prospectus Page 25 The risks associated with relative value include liquidity risk of the leverage used in the portfolio and the fundamental illiquidity that can underlie specific markets in which the manager is invested. Managers are generally invested in equities, debt and derivative securities. These securities may be listed or over-the-counter. Global Macro.Global macro managers attempt to profit from large directional or relative value moves in any of the major asset classes. These managers can be either systematic, applying quantitative algorithms to economic data, or fundamental, applying the manager’s judgment to whatever the manager believes is the pertinent data for the particular asset class being traded. In general, these managers benefit from large changes in the absolute or relative prices within or across asset classes. Global macro managers are largely unconstrained in terms of asset class and are potentially able to earn excess returns by correctly predicting price moves in a wide range of instruments and generally benefit from inefficiencies and price distortions that arise when more constrained investors (e.g., central banks, corporate foreign exchange hedgers, etc.) are forced to make less economically optimal trading decisions. Most global macro managers have an expected volatility higher than those of other hedge fund styles. However, due to its strong diversification characteristics as compared to other hedge fund strategies, global macro funds can serve to protect portfolio capital during difficult market conditions. Event Driven.The event driven style includes managers capitalizing on opportunities in significant corporate events. Sometimes referred to as corporate lifecycle investing, these events can include a wide variety of corporate activities that are typically (though not always) centered on changes in the balance sheet, capital structure or ownership of a company. The common theme of this strategy is that the event changes the actual or perceived value of a company’s securities, creating opportunity for astute and specialized investors. Examples of such events would be:(i) mergers and acquisitions; (ii) spinoffs and/or divestitures of divisions or subsidiaries; and (iii) recapitalization or changes in balance sheet structure through actions such as: (a) increasing leverage through increased dividends, share buybacks or increased borrowings; (b) decreasing leverage through equity issuance or debt paydown; (c) entry into bankruptcy; (d) exit from bankruptcy: and (e) others. Managed Futures.The managed futures strategy includes managers that typically attempt to profit from directional trading across the spectrum of asset classes. In general, positions are concentrated in commodities, currencies, interest rates and stock index futures. There are several different styles of trading Managed Futures.Systematic futures managers trade commodities, currencies, interest rates and stock indices through both the futures and cash markets. Their trades are based on signals generated by quantitative algorithms that are largely if not exclusively based on price data. Most systematic managers use trend-following systems that attempt to capture price momentum in these markets. Futures managers can also apply opportunistic approaches drawing on both fundamental and technical market analysis. They rely less on computer generated signals and more on their experience and trading skills. Finally, futures managers can apply a multi-strategy approach opportunistically shifting assets between various strategies based on a risk/return outlook for these strategies. Like global macro managers, managed futures managers have an expected volatility higher than those of other hedge fund styles. Again, due to its strong diversification characteristics as compared to other hedge fund strategies, managed futures funds can serve to protect portfolio capital during difficult market conditions. Commodity/New Alternatives.Commodity managers trade securities and derivatives in gold, soft and hard commodities, energy and power with the aim of capitalizing on volatility, strong directional moves and mean reversion tendencies in these markets. Strategies tend to be discretionary and opportunistic with an arbitrage emphasis, although the strategy segment encompasses a range of trading styles. In managing the risks associated with commodity trading, commodity managers draw on an in-depth understanding of the variety of factors that drive and impact price action, including the dynamics of physical supply and demand as well as economic, political and industry-specific conditions and policies. Allocation Among Investment Strategies The Adviser anticipates that the Portfolio Company will continuously maintain investments in several different strategies directed by a number of Hedge FundManagers. Each investment strategy may be represented in the Portfolio Company’s portfolio by one or more Hedge Funds. In selecting an investment strategy, the Adviser evaluates the effect of investing in such strategy on the overall asset allocation of the Portfolio Company. Emphasis is given to the degree to which an investment strategy’s performance is expected to be independent of the performance of strategies already being used by Hedge Funds represented in the Portfolio Company. Man-Glenwood Lexington, LLC Prospectus Page 26 In anticipation of or in response to adverse market or other conditions, or atypical circumstances such as unusually large cash inflows or repurchases, Lexington or the Portfolio Company (or both) may temporarily hold all or a portion of its assets in cash, cash equivalents or high-quality debt instruments. Direct Investments The Portfolio Company may from time to time make or hold certain direct investments, which while not anticipated to represent a substantial portion of the Portfolio’s assets, could at times be significant.These investments may be made for hedging of certain investment risks or due to circumstances such as investments being received in-kind through a redemption from an underlying fund paid in-kind, as in-kind distributions or other similar circumstances. Leverage In effecting the Portfolio Company’s investment strategies, the Portfolio Company may leverage its investments with Hedge FundManagers through bank borrowings in an amount not expected to exceed 20% of gross assets. Lexington may leverage its investment in the Portfolio Company through bank borrowings in an amount not expected to exceed 20% of gross assets. In addition, the Portfolio Company and Lexington may engage in short-term borrowing from a credit line or other credit facility in order to meet redemption requests, for bridge financing of investments in Hedge Funds, in the case of the Portfolio Company, or for cash management purposes. Lexington and the Portfolio Company may choose to engage in such leveraging of their investments because they believe it can generate greater returns on such borrowed funds than the cost of borrowing. However, there is no assurance that returns from borrowed funds will exceed interest expense. Borrowings are subject to a 300% asset coverage requirement under the 1940 Act. Borrowings by Hedge Funds are not subject to this requirement. Short-term borrowings for the purpose of meeting redemption requests, for bridge financing of investments in Hedge Funds, or for cash management purposes are not considered the use of investment leverage, and are subject to the above asset coverage requirement. The Portfolio Company may be required to pledge assets when borrowing, which in the event of an uncured default, could affect the Portfolio Company’s operations, including preventing the Portfolio Company from conducting a repurchase of its interests. In addition, the terms of any borrowing may impose certain investment restrictions on the Portfolio Company. Many Hedge FundManagers also use leverage in their investment activities through purchasing securities on margin and through selling securities short. Hedge FundManagers may also use leverage by entering into total return swaps or other derivative contracts as well as repurchase agreements whereby the Hedge FundManager effectively borrows funds on a secured basis by “selling” portfolio securities to a financial institution for cash and agreeing to “repurchase” such securities at a specified future date for the sales price paid plus interest at a negotiated rate. Certain Hedge FundManagers also trade futures, which generally involves greater leverage than other investment activities due to the low margin requirements associated with futures trading. Investment Process The Adviser is responsible for the allocation of assets to various Hedge Funds, subject to policies adopted by the Portfolio Company’s Board. The Adviser’s Investment Process comprises three main functions:Investment Selection, Portfolio Management and Risk Management.A governance structure within the Adviser of three main boards has been established to oversee the process, ensure accountability to individuals and functions and enforce proper adherence to the process approach outlined below.These boards within the Adviser are:Manager Board, Product & Portfolio Board and Asset Allocation Board. Investment Selection The Adviser’s “Hedge Fund Research” (HFR) team is responsible for sourcing, screening and performing due diligence on a vast population of Hedge Fund Managers to identify opportunities. Upon identification of an opportunity, HFR notifies the “New Investments”, “Risk Management” and “Operational Due Diligence” teams which perform their own functional specific assessment given the Hedge Fund Manager. Man-Glenwood Lexington, LLC Prospectus Page 27 The overall due diligence process generally consists of both quantitative and qualitative assessments.Some examples of assessments include but are not limited to soundness of the investment strategy, performance sustainability, manager alpha, past performance review, risk management capability, interest alignment and peer group comparison.“Portfolio Management” also gauges the versatility of Hedge Fund Managers by simulating their performance impact on various portfolios. All potential investments are incrementally scrutinized and checked against various selection criteria.With each step of the due diligence process, the purpose is to acquire additional insight into each prospective investment and eliminate from consideration those that do not meet the selection criteria. Upon completion of the aforementioned due diligence, HFR sends a proposal containing the cross functional Hedge Fund Manager assessments to the Adviser’s Manager Board for review.If the result of this review is an approval, the Hedge Fund Manager is placed on the Approved Hedge Fund Manager list and will be used in the upcoming allocation schedule (upon resolve of all commercial and legal terms with the Hedge Fund Manager).During this time, if either Risk Management or Operational Due Diligence has a strong objection to the Hedge Fund Manager they are able to veto the approval within the established veto criteria. Once a Hedge Fund Manager is approved, its continued quality is frequently monitored through the ongoing due diligence and risk management processes and conviction is consistently revisited. Portfolio Management Each investment fund is assigned a “Portfolio Manager” (PM), “Deputy Portfolio Manager”, and/or a “Back-up Portfolio Manager” who are accountable for the end client return stream, meaning its performance directly ties to the performance rating of individual PMs.Investment guidelines for new products are established by the Product & Portfolio Board that are specific to the agreed mandate and provide constraints within which the PMs should operate. On a regular (most frequently) monthly basis products are rebalanced, whereby they are reviewed and Hedge Fund Manager allocations are potentially changed at the discretion of the PM.In making rebalance decisions, PMs consider the underlying Hedge Fund’s exposure to market, credit and liquidity risk and attempt to mitigate such risks on an overall portfolio basis.If the recommended changes fall within the pre-established guidelines, PMs are able to execute without the approval of the Adviser’s Product & Portfolio Board.If they fall outside of the guidelines, the proposed changes must be approved by the Adviser’s Product & Portfolio Board.PMs will periodically adjust allocations among Hedge Fund Managers for any number of reasons including, but not limited to: changes in strategic or tactical allocations as defined by the Asset Allocation Board; deterioration in a Hedge Fund Manager’s performance relative to its peer group; a change in a Hedge Fund Manager’s investment strategy; and changes in circumstance with respect to a Hedge Fund Manager’s operations such as the departure of key personnel. Independent Risk Management team The Adviser’s Risk Management team operates as an independent function from the investment process which fosters an active culture of challenge between risk management and investment management.In the investment selection process, the Risk Management team is involved in a detailed assessment of Hedge Fund Managers.Risk analysts work alongside HFR to review Hedge Fund Managers, but they do so from a separate point of view.At any point in the process the Risk Management team has the ability to veto a Hedge Fund Manager based on justifiable and pre-defined criteria. Similarly, the Risk Management team is also focused on the Portfolio Management process.The Risk analysts work alongside the Portfolio Managers to review the portfolio from a risk perspective. Post-investment Risk Management monitors operational risks relating to the Hedge Fund Managers as part of the ongoing due diligence process.This involves but is not limited to identifying changes in a Hedge Fund Manager’s strategy or discipline, deviations from established guidelines, or a significant change in a Hedge Fund Manager’s circumstances (e.g., changes in assets under management or portfolio management personnel).Strategy risks are also monitored to obtain early warnings of style drift or performance deterioration. Man-Glenwood Lexington, LLC Prospectus Page 28 Management of Lexington and the Portfolio Company General Lexington’s Board and the Portfolio Company’s Board provide broad oversight over the operations and affairs of Lexington and the Portfolio Company, respectively.A majority of the Board is comprised of persons who are not “interested persons” (as defined in the 1940 Act) of Lexington (the “Independent Managers”).Similarly, a majority of the Portfolio Company’s Board is comprised of persons who are not “interested persons” of the Portfolio Company (the “Portfolio Company’s Independent Managers”). The Adviser was formed as a limited liability company under the laws of the State of Illinois in March 1998 and is a registered investment adviser under the Advisers Act.The Adviser is registered as a commodity trading advisor and a commodity pool operator with the CFTC and is a member of the National Futures Association in such capacities.The Adviser also serves as portfolio manager to private investment funds, some of which utilize a multi-manager, multi-strategy investment approach similar to that of the Portfolio Company.The Adviser may in the future serve as an investment adviser or general partner of other registered and unregistered private investment companies.The offices of the Adviser are located at 123 N. Wacker Drive, 28th Floor, Chicago, Illinois, 60606.The Adviser’s telephone number is 312-881-6500. The Adviser has been a wholly owned subsidiary of Man Group plc, a company listed on the London Stock Exchange (EMG) and a constituent of the FTSE 100 index of leading UK stocks.Man Group plc is a leading global provider of alternative investment products and solutions for private and institutional investors worldwide, seeking to deliver absolute returns with a low correlation to equity and bond market benchmarks. The Adviser has assembled a closely-knit team of investment management specialists with considerable experience in the hedge fund industry.It has also built an extensive network of industry contacts and a proprietary database with a large number of managers, enabling it to offer investors access to some of the finest investment management talent.The Adviser believes that its rigorous portfolio construction process and disciplined investment management approach have earned the Adviser a reputation as a leading, established provider of multi-strategy, multi-manager funds of hedge funds (generally funds of unaffiliated funds). The Adviser has the responsibility to implement the Portfolio Company’s investment program, subject to the ultimate supervision of, and any policies established by, the Portfolio Company’s Board.Under the terms of the Advisory Agreement, the Adviser allocates the Portfolio Company’s assets and regularly evaluates each Hedge Fund to determine whether its investment program is consistent with the Portfolio Company’s investment objective and whether its investment performance and other criteria are satisfactory.The Adviser may reallocate the Portfolio Company’s assets among Hedge Funds, terminate its relationship with Hedge Funds and select additional Hedge Funds, subject in each case to the ultimate supervision of, and any policies established by, the Portfolio Company’s Board. As compensation for services required to be provided by the Adviser under the Advisory Agreement, the Portfolio Company pays the Adviser a quarterly Management Fee computed at the annual rate of 1.00% of the aggregate value of outstanding Units determined as of the last day of each calendar month (before any repurchases of Units). In rendering investment advisory services, the Adviser expects to use the resources of certain affiliates of the Adviser. Such affiliates have entered into a Memorandum of Understanding (“MOU”) with the Adviser pursuant to which they are considered “Participating Affiliates” of the Adviser as that term is used in relief granted by the staff of the Securities and Exchange Commission allowing US registered investment advisers to use portfolio management, research and trading resources of advisory affiliates subject to the supervision of a registered adviser. Fees will be paid by and received from all parties under the MOU as affiliated associated persons of the Adviser under the MOU, subject to supervision by the Adviser. The personnel of the Adviser principally responsible for management of the Portfolio Company are highly experienced and educated investment professionals with a long performance record in alternative investments.They have identified, evaluated, structured, managed and monitored billions of dollars in a wide range of alternative investments globally and maintain a strong network within the alternative investment community as a result of their prior and ongoing experience.The Adviser and its personnel maintain relationships with a large number of managers.The Adviser believes that, as a result of these contacts, the Portfolio Company should have access to a large number of Hedge Funds from which to select. Man-Glenwood Lexington, LLC Prospectus Page 29 Adviser’s Management Board, Product & Portfolio Board and Asset Allocation Board Members The personnel of the Adviser who have primary responsibility for management of the Portfolio Company, including the selection of Hedge Fund Managers and the allocation of the Portfolio Company’s assets among the Hedge Fund Managers, are: Art Holly.Mr. Holly is Head of Portfolio Management (North America) for Man Investments’ multi-manager business, and is based in New York City, New York, USA.Mr. Holly is a member of the Hedge Fund Asset Allocation Board and the Product & Portfolio Board.Prior to his current responsibilities, Mr. Holly was Head of Portfolio Management of RMF Investment Management (USA) Corp. He was responsible for the oversight of the U.S. portfolios and business development. Before joining RMF in 2008, Mr. Holly was Director of the Hedge Fund Development and Management Group at Merrill Lynch, where he created and managed an event driven portfolio of hedge funds, sourced potential managers, negotiated terms with fund managers and conducted due diligence. From 1999 to 2001, Mr. Holly was portfolio manager and Head Event Driven trader at Banc of America Securities, where he co-managed a USD 400 million event driven proprietary portfolio.Previously, Mr. Holly was a partner at Athena Securities, where he co-managed an event driven hedge fund and was responsible for risk management and trading of the entire portfolio.Mr. Holly started his career as a proprietary trader at UBS and at T.C. Management Partners. Mr. Holly holds a B.S. in finance & economics from Villanova University in Pennsylvania. Matt Kammerzell.Mr. Kammerzell is a portfolio manager for Man Investments’ multi-manager business and is based in Chicago, Illinois, USA.Prior to his current responsibilities, Mr. Kammerzell was Head of Portfolio Constructions of Man Glenwood and Glenwood Capital Investments L.L.C., focused on building portfolios that were consistent with investment mandates and regulatory requirements.Previously, he was involved in various areas including portfolio construction and manager evaluation.Before joining Glenwood in 1999, Mr. Kammerzell worked at Ibbotson Associates constructing model portfolios for retail and institutional clients.Mr. Kammerzell received a BBA (high distinction) with a concentration in finance and business economics from the University of Michigan and is a CFA charterholder. Included in the SAI is information regarding the individuals listed above, including the structure and method by which they are compensated, and other accounts they manage.None of the individuals listed above owns securities in Lexington. Administrative, Accounting, Custody, Transfer Agent, and Registrar Services SEI Investments Global Funds Services (“SEI”) acts as Lexington’s and the Portfolio Company’s fund accounting agent, transfer agent, and registrar.Under the terms of the administration agreements with Lexington and the Portfolio Company, SEI also provides certain administrative services to Lexington and the Portfolio Company, including, among others:providing support services and personnel as necessary to provide such services to Lexington and the Portfolio Company; handling Member inquiries regarding Lexington, including but not limited to basic questions concerning their investments in Lexington and capital account balances; preparing or assisting in the preparation of various reports, assisting in the communications and regulatory filings of Lexington and the Portfolio Company; assisting in the review of investor applications; monitoring Lexington’s and the Portfolio Company’s compliance with federal and state regulatory requirements (other than those relating to investment compliance); coordinating and organizingmeetings of the Board and meetings of Members and preparing related materials; and maintaining and preserving certain books and records of Lexington and the Portfolio Company.SEI Private Trust Company (“SEI Trust Company”) serves as the Portfolio Company’s custodian and maintains custody of the Portfolio Company’s assets.The principal business address of SEI and SEI Trust Company is One Freedom Valley Drive, Oaks, Pennsylvania 19456. In consideration for these administrative services and for fund accounting, transfer agent, custodial, and registrar services provided to Lexington and, proportionately based on Lexington’s investment in the Portfolio Company, to the Portfolio Company, Lexington pays SEI a quarterly Accounting and Other Services Fee computed at the annual rate of up to 0.25%, subject to certain minimum fees, of the aggregate value of outstanding Units determined as of the last day of each calendar month (before any repurchases of Units) and paid quarterly, a portion of which is paid by the Portfolio Company based on Lexington’s proportionate investment in the Portfolio Company. Man-Glenwood Lexington, LLC Prospectus Page 30 Under the terms of the Services Agreement with Lexington, the Adviser provides certain administrative services to Lexington.These services include certain legal and accounting support services, certain corporate record keeping functions, the provision of office space, and oversight and direction of other service providers, including SEI, which provides other administrative services to Lexington and the Portfolio Company as described above.In consideration of these services, Lexington pays the Adviser a quarterly Services Fee computed at the annual rate of 0.25% of the aggregate value of outstanding Units determined as of the last day of each month, before repurchase of any Units. Investor Servicing Arrangements Under the terms of an investor servicing agreement between Lexington and the Distributor (the “Investor Servicing Agreement”) that has been approved by the Board, the Distributor is authorized to retain Investor Service Providers, which are broker-dealers and certain financial advisors to provide ongoing investor services and account maintenance services to Members that are their customers.These services include, but are not limited to, handling Member inquiries regarding Lexington (e.g., responding to questions concerning investments in Lexington, capital account balances, and reports and tax information provided by Lexington); assisting in the enhancement of relations and communications between Members and Lexington; assisting in the establishment and maintenance of Member accounts with Lexington; assisting in the maintenance of Lexington records containing Member information; and providing such other information and Member liaison services as the Distributor may reasonably request.The principal place of business of the Distributor, Man Investments Inc., is 123 N.Wacker Drive, 28th Floor, Chicago, Illinois 60606. Under the Investor Servicing Agreement, Lexington pays a quarterly Investor Servicing Fee computed at the annual rate of 0.50% of the aggregate value of its outstanding Units, determined as of the last day of each calendar month and paid quarterly (before any repurchases of Units), to the Distributor to reimburse it for payments made to Investor Service Providers and for the Distributor’s ongoing investor servicing.Each Investor Service Provider is paid based on the aggregate value of outstanding Units held by Members that receive services from the Investor Service Provider.The Distributor is entitled to reimbursement under the Investor Servicing Agreement for any payments it may make to any affiliated Investor Service Providers.In addition, the Distributor (or one of its affiliates) may, from its own resources, make payments to broker-dealers and Investor Service Providers for the provision of sales training, product education and access to sales staff, the support and conduct of due diligence, balance maintenance, the provision of information and support services to clients, inclusion on preferred provider lists and the provision of other services.The receipt of such payments could create an incentive for the third party to offer or recommend Lexington instead of similar investments where such payments are not received.Such payments may be different for different intermediaries. Hedge Fund Managers Set out below are practices that the Adviser expects that Hedge Fund Managers may follow.However, no guarantee or assurances can be made that similar practices will be followed or that any Hedge Fund Manager will adhere to, and comply with, its stated practices. The Adviser anticipates that each Hedge Fund Manager will consider participation by the Portfolio Company or a Hedge Fund in which the Portfolio Company invests in all appropriate investment opportunities that are also under consideration for investment by the Hedge Fund Manager for Hedge Funds and other accounts managed by the Hedge Fund Managers (collectively, the “Hedge Fund Manager Accounts”), that pursue investment programs similar to that of the Portfolio Company or the Hedge Fund.Circumstances may arise, however, under which a Hedge Fund Manager will cause its Hedge Fund Manager Accounts to commit a larger percentage of their assets to an investment opportunity than to which the Hedge Fund Manager will commit assets of the Portfolio Company or a Hedge Fund in which the Portfolio Company invests.Circumstances may also arise under which a Hedge Fund Manager will consider participation by its Hedge Fund Manager Accounts in investment opportunities in which the Hedge Fund Manager intends not to invest on behalf of the Portfolio Company or a Hedge Fund in which the Portfolio Company invests, or vice versa. Situations may occur when the Portfolio Company could be disadvantaged by investment activities conducted by the Hedge Fund Manager for the Hedge Fund Manager Accounts.These situations may arise as a result of, among other things: (1) legal restrictions on the combined size of positions that may be taken for the Portfolio Company, or a Hedge Fund in which the Portfolio Company invests and/or Hedge Fund Manager Accounts (collectively “Co-Investors” and individually a “Co-Investor”), limiting the size of the Portfolio Company’s or a Hedge Fund in which the Portfolio Company invests’ position; (2) legal prohibitions on the Co-Investors participating in the same instruments; (3) the difficulty of liquidating an Man-Glenwood Lexington, LLC Prospectus Page 31 investment for a Co-Investor when the market cannot absorb the sale of the combined positions; and (4) the determination that a particular investment is warranted only if hedged with an option or other instrument and the availability of those options or other instruments is limited. Each Hedge Fund Manager, and its principals, officers, employees and affiliates, may buy and sell securities or other investments for their own accounts and may face conflicts of interest with respect to investments made on behalf of the Portfolio Company or a Hedge Fund in which the Portfolio Company invests.As a result of differing trading and investment strategies or constraints, positions may be taken by principals, officers, employees and affiliates of the Hedge Fund Manager that are the same, different from or made at different times than positions taken for the Portfolio Company or a Hedge Fund in which the Portfolio Company invests. Hedge Fund Managers or their affiliates may from time to time provide investment advisory or other services to private investment funds and other entities or accounts managed by the Adviser or its affiliates.In addition, Hedge Fund Managers or their affiliates may from time to time receive research products and services in connection with the brokerage services that affiliates of the Adviser may provide to one or more Hedge Fund Manager Accounts or the Portfolio Company. Subscriptions for Units Subscription Terms Lexington currently intends to accept subscriptions for Units as of the first business day of each calendar month or at such other times as may be determined by the Board.The Board may discontinue accepting subscriptions on a monthly basis at any time.Any amounts received in connection with the offer of Units and closings will promptly be placed in an escrow account with SEI, as Lexington’s escrow agent, prior to their investment in Lexington.All subscriptions are subject to the receipt of cleared funds prior to the applicable subscription date in the full amount of the subscription.Although Lexington may accept, in its sole discretion, a subscription prior to receipt of cleared funds, an investor may not become a Member until cleared funds have been received.The investor must also submit a completed subscription agreement before the applicable subscription date.Lexington reserves the right to reject any subscription for Units and the Adviser may, in its sole discretion, suspend subscriptions for Units at any time and from time to time. The minimum initial investment in Lexington from each investor is $25,000, and the minimum additional investment in Lexington is $10,000.The minimum initial and additional investments may be reduced by Lexington with respect to individual investors or classes of investors (for example, with respect to certain key employees or Managers of Lexington, the Adviser or its affiliates).Lexington may accept investments for any lesser amount under certain circumstances, including where an investor has significant assets under the management of the Adviser or an affiliate, in the case of regular follow-on investments, and other special circumstances that may arise.Certain selling broker-dealers and financial advisors may impose higher minimums.Lexington may, in its discretion, cause Lexington to repurchase all of the Units held by a Member if the Member’s capital account balance in Lexington, as a result of repurchase or transfer requests by the Member, is less than $10,000. Except as otherwise permitted by Lexington, initial and any additional contributions to the capital of Lexington by any Member must be made in cash, and all contributions must be transmitted by the time and in the manner that is specified in the subscription documents of Lexington.Initial and any additional contributions to the capital of Lexington will be payable in one installment.Although Lexington may, in its discretion, accept contributions of securities, Lexington does not currently intend to accept contributions of securities.If Lexington chooses to accept a contribution of securities, the securities would be valued in the same manner as Lexington and, where appropriate, the Portfolio Company, value their other assets. Man-Glenwood Lexington, LLC Prospectus Page 32 Each new Member must agree to be bound by all of the terms of the LLC Agreement.Each potential investor must also represent and warrant in a subscription agreement, among other things, that the investor is an “Eligible Investor” as described below and is purchasing a Unit for its own account, and not with a view to the distribution, assignment, transfer or other disposition of the Unit. Investor Qualifications Each investor will be required to represent that he, she, or it is acquiring Units directly or indirectly for the account of an “Eligible Investor,” which includes a person who is: ● A natural person whose individual net worth, or joint net worth with that person’s spouse, immediately prior to the time of purchase exceeds $1,000,000, or ● A natural person who had an individual income in excess of $200,000 in each of the two most recent years, or joint income with that person’s spouse in excess of $300,000 in each of those years, and has a reasonable expectation of reaching the same income level in the current year, or ● An individual or entity that has an account managed by an investment advisor registered under the Advisers Act and the advisor is subscribing for Units in a fiduciary capacity on behalf of the account. Existing Members subscribing for additional Units will be required to verify their status as Eligible Investors at the time of the additional subscription.In addition, Eligible Investors may not be charitable remainder trusts.You must complete and sign an investor certification that you meet these requirements before you may invest in Lexington.A form of this investor certification is contained in Appendix A of this Prospectus.Various brokers that have entered into selling agreements with the Distributor may use differing investor certifications, which cannot, however, alter Lexington’s requirement that an investor be, at a minimum, an Eligible Investor. Repurchases and Transfers of Units No Right of Redemption No Member or other person holding Units acquired from a Member will have the right to require Lexington to repurchase those Units.There is no public market for Units, and none is expected to develop.With very limited exceptions, Units are not transferable and liquidity normally will be provided only through limited repurchase offers that will be made from time to time by Lexington, as described below.Any transfer of Units in violation of the LLC Agreement, which requires Board approval of any transfer, will not be permitted and will be void.Consequently, Members may not be able to liquidate their investment other than as a result of repurchases of Units by Lexington, as described below.For information on Lexington’s policies regarding transfers of Units, see “Repurchases, Mandatory Redemptions and Transfers of Units — Transfers of Units” in the SAI. Repurchases of Units Lexington from time to time will offer to repurchase outstanding Units pursuant to written tenders by Members.Repurchase offers will be made at such times and on such terms as may be determined by the Board in its sole discretion, and generally will be offers to repurchase a specified dollar amount of outstanding Units. In determining whether Lexington should repurchase Units from Members pursuant to written tenders, the Board will consider a variety of factors.The Board currently expects that Lexington will offer to repurchase Units quarterly as of the last business day of March, June, September, and December.The Board will consider the following factors, among others, in making its determination: ● whether any Members have requested to tender Units to Lexington; ● the liquidity of Lexington’s assets; Man-Glenwood Lexington, LLC Prospectus Page 33 ● the investment plans and working capital requirements of Lexington; ● the relative economies of scale with respect to the size of Lexington; ● the history of Lexington in repurchasing Units; ● the economic condition of the securities markets; and ● the anticipated tax consequences of any proposed repurchases of Units. Lexington’s assets consist primarily of its interest in the Portfolio Company.Therefore, in order to finance the repurchase of Units pursuant to the repurchase offers, Lexington may find it necessary to liquidate all or a portion of its interest in the Portfolio Company.Because interests in the Portfolio Company may not be transferred, Lexington may withdraw a portion of its interest only pursuant to repurchase offers by the Portfolio Company.Lexington will not conduct a repurchase offer for Units unless the Portfolio Company simultaneously conducts a repurchase offer for Portfolio Company interests.The Portfolio Company’s Board expects that the Portfolio Company will conduct repurchase offers on a quarterly basis in order to permit Lexington to meet its obligations under its repurchase offers.However, there are no assurances that the Portfolio Company’s Board will, in fact, decide to undertake such a repurchase offer.Lexington cannot make a repurchase offer larger than a repurchase offer made by the Portfolio Company.The Portfolio Company will make repurchase offers, if any, to all of its investors, including Lexington, on the same terms, which practice may affect the size of the Portfolio Company’s offers.Subject to the Portfolio Company’s investment restriction with respect to borrowings, the Portfolio Company may borrow money or issue debt obligations to finance its repurchase obligations pursuant to any such repurchase offer. The Board will determine that Lexington repurchase Units from Members pursuant to written tenders only on terms the Board determines to be fair to Lexington and Members.When the Board determines that Lexington will make a repurchase offer, notice of that offer will be provided to each Member describing the terms of the offer, and containing information that Members should consider in deciding whether to tender Units for repurchase.Members who are deciding whether to tender their Units or portions thereof during the period that a repurchase offer is open may ascertain the estimated net asset value of their Units from Lexington during the period the offer remains open. When Units are repurchased by Lexington, Members will generally receive cash distributions equal to the value of the Units repurchased.However, in the sole discretion of Lexington, the proceeds of repurchases of Units may be paid by the in-kind distribution of securities held by Lexington, or partly in cash and partly in-kind.Lexington does not expect to distribute securities in-kind except in unusual circumstances, such as in the unlikely event that Lexington does not have sufficient cash to pay for Units that are repurchased or if making a cash payment would result in a material adverse effect on Lexington or on Members not tendering Units for repurchase.See “Risk Factors — Principal Risk Factors Relating to Lexington’s Structure.” Repurchases will be effective after receipt and acceptance by Lexington of all eligible written tenders of Units from Members. A Member that tenders its Units will generally have a taxable event when those Units are repurchased.Gain, if any, will be recognized by a tendering Member only as and after the total proceeds received by the Member exceed the Member’s adjusted tax basis in the Units.A loss, if any, will be recognized only after the Member has received full payment from Lexington for the Units. Repurchase Procedures Lexington may have to effect a withdrawal from the Portfolio Company to pay for the Units being repurchased, and, in turn, the Portfolio Company may have to effect withdrawals from those Hedge Funds to pay for the repurchase of Lexington’s interest in the Portfolio Company.Due to liquidity restraints associated with the Portfolio Company’s investments in Hedge Funds, it is presently expected that, under the procedures applicable to the repurchase of Units, Units will be valued for purposes of determining their repurchase price as of a quarter end (the “Valuation Date”) that is approximately 30 days after the date by which Members must submit a repurchase request.Lexington will generally pay (a) Members who have tendered all of their Units (or an amount that would cause their capital account, as discussed below, to fall below the minimum amount) an initial payment equal to 95% of the value of the Units repurchased and (b) all other Members the entire value of their Units that have been repurchased, approximately one month after the Valuation Date.Any balance due Man-Glenwood Lexington, LLC Prospectus Page 34 will be determined and paid promptly after completion of Lexington’s annual audit and be subject to audit adjustment.The amount that a Member may expect to receive on the repurchase of the Member’s Units will be the value of those Units determined on the Valuation Date based on the net asset value of Lexington’s assets as of that date.This amount will be subject to adjustment upon completion of the annual audit of Lexington’s financial statements for the fiscal year in which the repurchase is effected (which are expected to be completed within sixty (60) days after the end of each fiscal year). Under these procedures, Members will have to decide whether to tender their Units for repurchase without the benefit of having current information regarding the value of Units as of a date proximate to the Valuation Date.In addition, there will be a substantial period of time between the date as of which Members must tender Units and the date they can expect to receive payment for their Units from Lexington.However, upon the expiration of a repurchase offer (i.e., approximately 30 days prior to the Valuation Date), Lexington will (i) earmark assets and/or (ii) deposit into an escrow account an amount of Hedge Fund securities being liquidated and cash, approximately equal to the payment required to redeem all Units accepted for repurchase.The deposit of such amount may be delayed under circumstances where the Portfolio Company has determined to redeem its interests in Hedge Funds to cover Lexington’s repurchase offer, but has experienced delays in receiving payments from the Hedge Funds.Members will be notified in advance of the expected payment date. A Member who tenders for repurchase only a portion of the Member’s Units will be required to maintain a capital account balance of $10,000.If a Member tenders a portion of the Member’s Units and the repurchase of that portion would cause the Member’s capital account balance to fall below this required minimum, Lexington reserves the right to reduce the portion of Units to be purchased from the Member so that the required minimum balance is maintained. Repurchases of Units by Lexington are subject to SEC rules governing issuer self-tender offers and will be made only in accordance with these rules. Mandatory Repurchase by Lexington The LLC Agreement provides that Lexington may repurchase Units of a Member or any person acquiring Units from or through a Member under certain circumstances, including if: (i) ownership of the Units by the Member or other person will cause Lexington to be in violation of certain laws; (ii) continued ownership of the Units may adversely affect Lexington; (iii)any of the representations and warranties made by a Member in connection with the acquisition of the Units was not true when made or has ceased to be true; or (iv) it would be in the best interests of Lexington to repurchase the Units or a portion thereof.Members whose Units, or a portion thereof, are repurchased by Lexington will not be entitled to a return of any amount of sales load, if any, that may have been charged in connection with the Member’s purchase of the Units. Calculation of Net Asset Value Lexington computes its net asset value as of the last business day of each “fiscal period” (as defined under “Units and Capital Accounts” below).Such computation is expected to occur, subject to the Board’s discretion, on a monthly basis.In determining its net asset value, Lexington will value its investments as of such fiscal period end.The net asset value of Lexington will equal the value of the assets of Lexington, less all of its liabilities, including accrued fees and expenses.In computing its net asset value, Lexington will value its interest in the Portfolio Company at the net asset value provided by the Portfolio Company to Lexington. The Portfolio Company’s Board has approved procedures pursuant to which the Portfolio Company values its investments in Hedge Funds at fair value.As a general matter, the fair value of the Portfolio Company’s interest in a Hedge Fund represents the amount that the Portfolio Company could reasonably expect to receive from a Hedge Fund or from a third party if the Portfolio Company’s interest were redeemed or sold at the time of valuation, based on information reasonably available at the time the valuation is made and that the Portfolio Company believes to be reliable.In accordance with these procedures, fair value as of each fiscal period end ordinarily is the value determined as of such fiscal period end for each Hedge Fund in accordance with the Hedge Fund’s valuation policies and reported by the Hedge Fund at the time of each valuation to the Portfolio Company.Under some circumstances, the Portfolio Company or the Adviser may determine, based on other information available to the Portfolio Company or the Adviser, that a Hedge Fund’s reported valuation does not represent fair value.In addition, the Portfolio Company may not have a Hedge Fund’s reported valuation as of a particular fiscal period end — for example, in the unlikely event that a Hedge Fund does not report a fiscal period end value to the Portfolio Company on a timely basis.In such cases, the Portfolio Company would determine the fair value of such Hedge Fund based on any relevant information available at the time the Portfolio Company values its portfolio, including the Man-Glenwood Lexington, LLC Prospectus Page 35 most recent value reported by the Hedge Fund.Using the nomenclature of the hedge fund industry, any values reported as “estimated” or “final” values will reasonably reflect market values of securities for which market quotations are available or fair value as of the Portfolio Company’s valuation date. When investing in any Hedge Fund, the Adviser will conduct a due diligence review of the valuation methodology utilized by the Hedge Fund.As a general matter, such review will include a determination whether the Hedge Fund will utilize market values when available, and otherwise utilize principles of fair value that the Adviser reasonably believes to be consistent with those used by the Portfolio Company for valuing its own investments.Although the procedures approved by the Portfolio Company’s Board provide that the Adviser will review the valuations provided by the Hedge Fund Managers, neither the Adviser nor the Portfolio Company’s Board will be able to confirm independently the accuracy of valuation calculations provided by such Hedge Fund Managers. Lexington’s and the Portfolio Company’s valuation procedures require Lexington, the Portfolio Company, and the Adviser to consider all relevant information available at the time Lexington and the Portfolio Company value their respective portfolios.The Adviser and/or the Portfolio Company’s Board will consider such information, and may conclude in certain circumstances that the information provided by the investment adviser of a Hedge Fund does not represent the fair value of the Portfolio Company’s interests in the Hedge Fund.Although redemptions of interests in Hedge Funds are subject to advance notice requirements, Hedge Funds will typically make available net asset value information to holders which will represent the price at which, even in the absence of redemption activity, the Hedge Fund would have effected a redemption if any such requests had been timely made or if, in accordance with the terms of the Hedge Fund’s governing documents, it would be necessary to effect a mandatory redemption.Following procedures adopted by the Portfolio Company’s Board, in the absence of specific transaction activity in interests in a particular Hedge Fund, the Portfolio Company would consider whether it was appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported at the time of valuation, or whether to adjust such value to reflect a premium or discount to net asset value.Consistent with industry practice, the Portfolio Company may not always apply a discount in cases where there was no contemporaneous redemption activity in a particular Hedge Fund.In other cases, as when a Hedge Fund imposes extraordinary restrictions on redemptions, or when there have been no recent transactions in Hedge Fund interests, the Portfolio Company may determine that it was appropriate to apply a discount to the net asset value of the Hedge Fund.Any such decision would be made in good faith, and subject to the review and supervision of the Board. The valuations reported by the Hedge Fund Managers, upon which the Portfolio Company calculates its fiscal period end net asset values, may be subject to later adjustment, based on information reasonably available at that time.For example, fiscal year-end net asset value calculations of the Hedge Funds are audited by those funds’ independent auditors and may be revised as a result of such audits.Other adjustments may occur from time to time.Any adjustments in the valuations of the Hedge Funds will be reflected in Lexington’s net asset values for the relevant fiscal periods and may be reflected in the proceeds that a Member would receive upon the repurchase of Units, as described above in “Repurchases and Transfers of Units — Repurchase Procedures.” Certain Hedge Funds in which the Portfolio Company invests may hold a limited portion of their portfolio investments in one or more specially-designated accounts (“Side Pockets”).Side Pockets are generally utilized to hold illiquid investments, the market values of which are not readily ascertainable. In addition, an investor in a Hedge Fund which holds such investments in Side Pockets, including the Portfolio Company, is generally not able to redeem the portion of its interest in the Hedge Fund that is attributable to the Side Pocket.The valuation of Side Pockets involves estimates, uncertainties and judgments, and if such valuations prove to be inaccurate or delayed, the net asset value of the Portfolio Company, and correspondingly that of the Fund, may be overstated or understated.Because subscriptions and repurchases of the Fund are based on the Fund’s net asset value, any such overstatement or understatement may adversely affect incoming or redeeming Members or remaining Members.The Adviser regularly informs the Portfolio Company’s Board regarding the Funds’ participation in Side Pocket investments. The procedures approved by the Portfolio Company’s Board provide that, where deemed appropriate by the Adviser and consistent with the 1940 Act, investments in Hedge Funds may be valued at cost.Cost would be used only when cost is determined to best approximate the fair value of the particular security under consideration.For example, cost may not be appropriate when the Portfolio Company is aware of sales of similar securities to third parties at materially different prices or in other circumstances where cost may not approximate fair value (which could include situations where there are no sales to third parties).In such a situation, the Portfolio Company’s investment will be revalued in a manner that the Adviser, in accordance with procedures approved by the Portfolio Company’s Board, determines in good faith best reflects approximate Man-Glenwood Lexington, LLC Prospectus Page 36 market value.The Portfolio Company’s Board is responsible for ensuring that the valuation policies utilized by the Adviser are fair to the Portfolio Company and consistent with applicable regulatory guidelines. To the extent the Adviser invests the assets of the Portfolio Company in securities or other instruments that are not investments in Hedge Funds, the Portfolio Company generally values such assets as described below.Domestic exchange-traded securities and NASDAQ-listed securities are valued at their last composite sales prices as reported on the exchanges where such securities are traded.If no sales prices are reported on a particular day, the securities are valued based upon their composite bid prices for securities held long, or their composite ask prices for securities held short, as reported by the appropriate exchange, dealer, or pricing service.Securities traded on a foreign securities exchange generally are valued at their last sales prices on the exchange where such securities are primarily traded, or in the absence of a reported sale on a particular day, at their bid prices, in the case of securities held long, or ask prices, in the case of securities held short, as reported by the appropriate exchange, dealer, or pricing service.Redeemable securities issued by a registered open-end investment company are valued at the investment company’s net asset value per share less any applicable redemption fee.Other securities for which market quotations are readily available are valued at their bid prices, or ask prices in the case of securities held short, as obtained from one or more dealers making markets for such securities.If market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures approved by the Portfolio Company’s Board. In general, fair value represents a good faith approximation of the current value of an asset and is used when there is no public market or possibly no market at all for the asset.The fair values of one or more assets may not be the prices at which those assets are ultimately sold.In such circumstances, the Adviser and/or the Portfolio Company’s Board will reevaluate its fair value methodology to determine what, if any, adjustments should be made to the methodology. Debt securities are valued in accordance with the Portfolio Company’s valuation procedures, which generally provide for using a third-party pricing system, agent, or dealer selected by the Adviser, which may include the use of valuations furnished by a pricing service that employs a matrix to determine valuations for normal institutional size trading units.The Portfolio Company’s Board periodically monitors the reasonableness of valuations provided by any such pricing service.Debt securities with remaining maturities of sixty (60) days or less, absent unusual circumstances, are valued at amortized cost, so long as such valuations are determined by the Portfolio Company’s Board to represent fair value. Assets and liabilities initially expressed in foreign currencies are converted into U.S. dollars using foreign exchange rates provided by a pricing service.Trading in foreign securities generally is completed, and the values of such securities are determined, prior to the close of securities markets in the United States.Foreign exchange rates are also determined prior to such close.On occasion, the values of securities and exchange rates may be affected by events occurring between the time as of which determination of such values or exchange rates are made and the time as of which the net asset value of the Portfolio Company is determined.When such events materially affect the values of securities held by the Portfolio Company or its liabilities, such securities and liabilities may be valued at fair value as determined in good faith in accordance with procedures approved by the Portfolio Company’s Board. The Adviser acts as investment adviser to other clients that may invest in securities for which no public market price exists.The Adviser may use other acceptable methods of valuation in these contexts that may result in differences in the value ascribed to the same security owned by the Portfolio Company and other clients.Consequently, the fees charged to the Portfolio Company and other clients may be different, since the method of calculating the fees takes the value of all assets, including assets carried at different valuations, into consideration. Expenses of the Portfolio Company, including the Adviser’s investment management fee and the costs of any borrowings, are accrued on a monthly basis on the day net asset value is calculated and taken into account for the purpose of determining net asset value. Situations involving uncertainties as to the value of portfolio positions could have an adverse effect on the net assets of the Portfolio Company if the judgments of the Portfolio Company’s Board, the Adviser, or Hedge Fund Managers should prove incorrect.Also, Hedge Fund Managers only provide determinations of the net asset value of Hedge Funds on a weekly or monthly basis, in which event it is not possible to determine the net asset value of the Portfolio Company more frequently. Man-Glenwood Lexington, LLC Prospectus Page 37 Units and Capital Accounts General Lexington maintains a separate capital account for each Member, which will have an opening balance equal to the Member’s initial contribution to the capital of Lexington (i.e., the amount of the investment less any applicable sales load).The aggregate net asset value of the Member’s Units will reflect the value of the Member’s capital account.Each Member’s capital account will be increased by the amount of any additional contributions by the Member to the capital of Lexington, plus any amounts credited to the Member’s capital account as described below.Similarly, each Member’s capital account will be reduced by the sum of the amount of any repurchase by Lexington of the Member’s Units, or portion thereof, plus the amount of any distributions to the Member that are not reinvested, plus any amounts debited against the Member’s capital account as described below. Capital accounts of Members are adjusted as of the close of business on the last day of each fiscal period.A fiscal period begins on the day after the last day of the preceding fiscal period and ends at the close of business on the first to occur of (i)the last day of each fiscal year (March 31), (ii) the last day of each taxable year (December 31), (iii) the day preceding the date as of which any contribution to the capital of Lexington is made, (iv) any day as of which Lexington repurchases any Units of any Member, or (v) any day as of which any amount is credited to or debited from the capital account of any Member other than an amount to be credited to or debited from the capital accounts of all Members in accordance with their respective ownership of Units.Upon the closing of the initial issuance of Units, one Unit was issued with respect to each $100 contributed to the capital of Lexington by a Member.Thereafter Units are issued at the net asset value per Unit as of the date of issuance.The net asset value of a Unit is determined by dividing Lexington’s aggregate net asset value by the number of Units outstanding at the applicable date. Allocation of Net Profits and Losses Net profits or net losses of Lexington for each fiscal period are allocated among and credited to or debited against the capital accounts of Members as of the last day of each fiscal period in accordance with Members’ respective Unit ownership for the period.Net profits or net losses are measured as the net change in the value of the net assets of Lexington including any net change in unrealized appreciation or depreciation of investments as well as realized income and gains or losses and expenses during a fiscal period, before giving effect to any repurchases by Lexington of Units. Allocations for Federal income tax purposes generally are made among Members so as to equitably reflect amounts credited or debited to each Member’s capital account for the current and prior taxable years. Allocation of Special Items Withholding taxes or other tax obligations incurred by Lexington (either directly or indirectly through the Portfolio Company) which are attributable to any Member are debited against the capital account of that Member as of the close of the fiscal period during which Lexington paid those obligations, and any amounts then or thereafter distributable to the Member are reduced by the amount of those taxes.If the amount of those taxes is greater than the distributable amounts, then the Member or any successor to the Member’s Units is required to pay upon demand to Lexington, as a contribution to the capital of Lexington, the amount of the excess. Reserves Appropriate reserves may be created, accrued, and charged against net assets for contingent liabilities as of the date the contingent liabilities become known to Lexington.Reserves will be in such amounts (subject to increase or reduction) that Lexington may deem necessary or appropriate.The amount of any reserve (or any increase or decrease therein) will be proportionately charged or credited, as appropriate, against net assets. Voting Each Member has the right to cast a number of votes equal to the number of Units held by such Member at a meeting of Members called by the Board.Members are entitled to vote on any matter on which shareholders of a registered investment Man-Glenwood Lexington, LLC Prospectus Page 38 company organized as a corporation would be entitled to vote, including certain elections of Managers and approval of the Advisory Agreement, in each case to the extent that voting by shareholders is required by the 1940 Act.Notwithstanding their ability to exercise their voting privileges, Members in their capacity as such are not entitled to participate in the management or control of Lexington’s business, and may not act for or bind Lexington. Whenever Lexington as an investor in the Portfolio Company is requested to vote on matters pertaining to the Portfolio Company (other than the termination of the Portfolio Company’s business, which may be determined by the Managers of the Portfolio Company without investor approval), Lexington will hold a meeting of the Members and will vote its interest in the Portfolio Company for or against such matters proportionately to the instructions to vote for or against such matters received from the Members.Lexington shall vote Units for which it receives no voting instructions in the same proportion as the Units for which it receives voting instructions. Taxes The following is a summary of certain aspects of the income taxation of Lexington and its Members and of the Portfolio Company that should be considered by a prospective Member.Lexington has not sought a ruling from the Service or any other Federal, state, or local agency with respect to any of the tax issues affecting Lexington, nor has it obtained an opinion of counsel with respect to any Federal tax issues other than the characterization of Lexington as a partnership for Federal income tax purposes. This summary of certain aspects of the Federal income tax treatment of Lexington is based upon the Code, judicial decisions, Treasury Regulations (the “Regulations”), and rulings in existence on the date hereof, all of which are subject to change.This summary does not discuss the impact of various proposals to amend the Code that could change certain of the tax consequences of an investment in Lexington.This summary also does not discuss all of the tax consequences that may be relevant to a particular investor or to certain investors subject to special treatment under the Federal income tax laws, such as insurance companies. Prospective Members should consult with their own tax advisors in order fully to understand the Federal, state, local, and foreign income tax consequences of an investment in Lexington. In addition to the particular matters set forth in this section, tax-exempt organizations should review carefully those sections of this Prospectus and the SAI regarding liquidity and other financial matters to ascertain whether the investment objectives of Lexington are consistent with their overall investment plans.Further, the use of leverage by Lexington, the Portfolio Company, and the Hedge Funds could result in the receipt of unrelated business taxable income by tax-exempt investors in Lexington.Prospective tax-exempt investors are urged to consult their own counsel and tax advisors regarding the acquisition of Units. Tax Treatment of Fund Operations Classification of Lexington.Lexington has received an opinion of K&L Gates LLP, counsel to Lexington, that under the provisions of the Code and the Regulations, as in effect on the date of the opinion, as well as under the relevant authority interpreting the Code and the Regulations, and based upon certain representations of the Board, Lexington will be treated as a partnership for Federal income tax purposes and not as an association taxable as a corporation. Under Section 7704 of the Code, “publicly traded partnerships” are generally treated as corporations for Federal income tax purposes.A publicly traded partnership is any partnership the interests in which are traded on an established securities market or which are readily tradable on a secondary market (or the substantial equivalent thereof).Units will not be traded on an established securities market.Regulations concerning the classification of partnerships as publicly traded partnerships (the “Section 7704 Regulations”) provide certain safe harbors under which interests in a partnership will not be considered readily tradable on a secondary market (or the substantial equivalent thereof).Lexington may not be eligible for any of those safe harbors. The Section 7704 Regulations include a “redemption or repurchase agreement” safe harbor under which partnership interests can avoid being treated as readily tradable.The Section 7704 Regulations provide that this safe harbor applies in the case of a “redemption or repurchase agreement,” which is defined as “a plan of redemption or repurchase maintained by a Man-Glenwood Lexington, LLC Prospectus Page 39 partnership whereby the partners may tender their partnership interests for purchase by the partnership, another partner, or a person related to another partner.”The Section 7704 Regulations provide that the transfer of an interest in a partnership pursuant to a redemption or repurchase agreement is disregarded in determining whether interests in the partnership are readily tradable if (i) the redemption or repurchase agreement provides that the redemption or repurchase cannot occur until at least sixty (60) calendar days after the partner notifies the partnership in writing of the partner’s intention to exercise the redemption or repurchase right, (ii) the redemption or repurchase price is established not more than four times during the partnership’s taxable year, and (iii) the sum of the percentage interests in partnership capital or profits transferred during the taxable year of the partnership does not exceed ten percent (10%) of the total interests in partnership capital or profits. The LLC Agreement contains provisions satisfying two of the requirements for a safe-harbor redemption or repurchase agreement.First, the LLC Agreement provides that Lexington will repurchase Units only if they have been tendered at leastthirty (30) days prior to a Valuation Date; and it will pay the repurchase price approximately, but no earlier than, thirty (30) days after the Valuation Date (therefore, in no event less than sixty (60) days after the written tender thereof).Second, the LLC Agreement provides that Units will be valued for purposes of determining their repurchase price as of the end of each fiscal quarter (i.e., four times per fiscal year). The third condition of the “redemption or repurchase agreement” safe harbor is that the partnership capital or profits of the Units repurchased each year not exceed ten percent (10%) per year of the total interests in partnership capital or profits.The LLC Agreement does not contain an explicit limitation on the quantity of Units that can be repurchased in any year.However, the transfer restrictions and repurchase provisions of the LLC Agreement are sufficient to meet the requirements of the “redemption or repurchase agreement” safe harbor as set forth in the Section 7704 Regulations in any year in which Lexington repurchases Units not in excess of ten percent (10%) of the total interests in Lexington’s capital or profits. In the event that, in any year, Lexington repurchases Units in excess of ten percent (10%) of the total interests in Lexington’s capital or profits, Lexington will not satisfy the “redemption or repurchase agreement” safe harbor.The Section 7704 Regulations specifically provide that the fact that a partnership does not qualify for the safe harbors is disregarded for purposes of determining whether interests in a partnership are readily tradable on a secondary market (or the substantial equivalent thereof).Rather, in this event, the partnership’s status is examined to determine whether, taking into account all of the facts and circumstances, the partners are readily able to buy, sell, or exchange their partnership interests in a manner that is comparable, economically, to trading on an established securities market.K&L Gates LLP has rendered its opinion that Lexington will not be a publicly traded partnership treated as a corporation for purposes of the Section 7704 due to the application of the “redemption or repurchase agreement” safe harbor in any year in which Lexington repurchases Units not in excess of ten percent (10%) of the total interests in Lexington’s capital or profits.Lexington may still avoid being considered a publicly traded partnership if the facts and circumstances with respect to Lexington’s repurchases of Units, including the amount of Units being repurchased in such year and the pattern of repurchases of Units over the life of Lexington, indicate that Lexington is not providing the equivalent of a secondary market for its Units that is comparable, economically, to trading on an established securities market.Based upon the anticipated operations of Lexington, Units will not be readily tradable on a secondary market (or the substantial equivalent thereof) and, therefore, Lexington will not be treated as a publicly traded partnership taxable as a corporation. Neither of the opinions of counsel described above, however, is binding on the Service or the courts.If it were determined that Lexington should be treated as an association or a publicly traded partnership taxable as a corporation for Federal income tax purposes (as a result of a successful challenge by the Service, changes in the Code, the Regulations, or judicial interpretations thereof, a material adverse change in facts, or otherwise), the taxable income of Lexington would be subject to corporate income tax when recognized by Lexington; distributions of such income, other than in certain redemptions of Units, would be treated as dividend income when received by the Members to the extent of the current or accumulated earnings and profits of Lexington; and Members would not be entitled to report profits or losses realized by Lexington. Unless otherwise indicated, references to the tax consequences of the Portfolio Company’s investments, activities, income, gain and loss, include the direct investments, activities, income, gain and loss of Lexington, and those indirectly attributable to Lexington as a result of it being an investor in the Portfolio Company, which, in turn, is an investor in the Hedge Funds.As an entity treated as a partnership for tax purposes, Lexington is not itself subject to Federal income tax.Lexington will file an annual partnership information return with the Service that will report the results of operations.Each Member will be required to report separately on its income tax return its distributive share of Lexington’s net long-term capital gain or loss, net short-term capital gain or loss and all other items of ordinary income or loss.Lexington does not presently intend to make periodic distributions of its net income or gains, if any, to Members.The amount and times of distributions, if any, Man-Glenwood Lexington, LLC Prospectus Page 40 will be determined in the sole discretion of the Board.Each Member will be taxed on its distributive share of Lexington’s taxable income and gain regardless of whether it has received or will receive a distribution from Lexington.For a more detailed discussion of certain aspects of the income taxation of Lexington and its investments under Federal and state law, see “Tax Aspects” in the SAI. Distribution Arrangements General The Distributor acts as the distributor of Units on a best efforts basis, subject to various conditions, pursuant to the terms of a General Distributor’s Agreement entered into with Lexington.Units may be purchased through the Distributor or through brokers or dealers that have entered into selling agreements with the Distributor.Lexington is not obligated to sell to a broker or dealer any Units that have not been placed with Eligible Investors that meet all applicable requirements to invest in Lexington.The Distributor maintains its principal office at 123 N.Wacker Drive, 28th Floor, Chicago, Illinois, 60606.The Distributor is an affiliate of the Adviser. Units are offered and may be purchased on a monthly basis or at such other times as may be determined by the Board.Neither the Distributor nor any other broker or dealer is obligated to buy from Lexington any of the Units.There is no minimum aggregate amount of Units required to be purchased in this offering.The Distributor does not intend to make a market in Units.To the extent consistent with applicable law, Lexington has agreed to indemnify the Distributor and its affiliates and brokers and their affiliates that have entered into selling agreements with the Distributor against certain liabilities under the Securities Act. Purchase Terms Units are being offered only to Eligible Investors that meet all requirements to invest in Lexington.The minimum initial investment in Lexington by an investor is $25,000.Subsequent investments must be at least $10,000.These minimums may be modified by Lexington from time to time.Units are being sold subject to a sales load, described on the cover of this Prospectus. Under a right of accumulation offered by Lexington, the amount of each additional investment in Lexington by a Member will be aggregated with the amount of the Member’s initial investment (including investment in Man-Glenwood Lexington, TEI, LLC) and any other additional investments in determining the applicable sales load at the time of the additional investment.The right of accumulation also permits an investor’s investment in Lexington to be combined with investments made by the investor’s spouse, or for individual accounts (including IRAs and 403(b) Plans), joint accounts of such persons, and for trust or custodial accounts on behalf of their children who are minors.A fiduciary can count all Units purchased for a trust, estate or other fiduciary account (including one or more employee benefit plans of the same employer) that has multiple accounts.The Distributor will aggregate the amount of each additional investment in Lexington with the amount of the Member’s initial investment (including investment in Man-Glenwood Lexington TEI, LLC) and any other additional investments if currently owned to determine the sales load rate that applies.The reduced sales load will apply only to current purchases.An investor must request the reduced sales load when making an investment. In addition, the sales load may be waived in certain cases with respect to purchases of Units by certain purchasers, including: (1) the Adviser, the Distributor, or their affiliates; (2) present or former officers, Managers, trustees, registered representatives, and employees (and the “immediate family” of any such person, which term encompasses such person’s spouse, children, grandchildren, grandparents, parents, parents-in-law, brothers and sisters, sons- and daughters-in-law, a sibling’s spouse, a spouse’s siblings, aunts, uncles, nieces and nephews; relatives by virtue of a remarriage (step-children, step-parents, etc.)) of Lexington, the Portfolio Company, the Distributor, the Adviser, and affiliates of the Distributor or the Adviser, and retirement plans established by them for their employees; (3) purchasers for whom the Distributor or the Adviser or one of their affiliates acts in a fiduciary, advisory, custodial, or similar capacity; (4) purchasers who use proceeds from an account for which the Distributor or the Adviser or one of their affiliates acts in a fiduciary, advisory, custodial, or similar capacity, to purchase Units of Lexington; (5) brokers, dealers, and agents who have a sales agreement with the Distributor, and their employees (and the immediate family members of such individuals); (6) broker-dealers, investment advisors or financial planners that have entered into an agreement with the Distributor and that purchase Units of Lexington for (i) their own accounts or (ii) the accounts of eligible clients and that charge a fee to the client for their services; (7)clients of such investment advisors or financial planners described in (6) above who place trades for the clients’ own Man-Glenwood Lexington, LLC Prospectus Page 41 accounts if such accounts are linked to the master account of the investment advisor or financial planner on the books and records of a broker-dealer or agent that has entered into an agreement with the Distributor; and (8) orders placed on behalf of other investment companies that the Distributor, the Adviser, or an affiliated company distributes.For further information, see Appendix A of the SAI.To be eligible to receive a waiver of the sales load or special sales load rate applicable under the right of accumulation, an investor must advise the Distributor or the selling broker or dealer when making an investment. The full amount of the sales load is reallowed by the Distributor to selling brokers and dealers.Lexington is indirectly subject to an NASD cap on compensation paid to NASD member firms.The Distributor (or one of its affiliates) may pay from its own resources additional compensation, either at the time of sale or on an ongoing basis, to brokers and dealers for Units sold by such brokers and dealers, and for referrals of such brokers and dealers. All investor funds for this closing of the sale of Units and for closings of subsequent offerings will be deposited in an escrow account maintained by SEI, as escrow agent for the benefit of the investors.Funds held in the escrow account may be invested in high quality, short-term investments, and any interest earned on the funds will be paid to Lexington on the date Units are issued.The full amount of an investment is payable in federal funds, which must be received by the Distributor not later than fourteen (14) calendar days prior to the beginning of a month or quarter, as the case may be, if payment is made by check or four (4) business days prior to the beginning of a month or quarter, as the case may be, if payment is sent by wire or via NSCC. Before an investor may invest in Lexington, the Distributor, or the investor’s sales representative, will require a certification from the investor that it is an Eligible Investor and meets other requirements for investment, and that the investor will not transfer its Units except in the limited circumstances permitted under the LLC Agreement.The form of investor certification that each investor will be asked to sign is contained in Appendix A of this Prospectus and will be contained in Lexington’s application form.An investor’s certification must be received and accepted by the Distributor along with its good payment as described above.Otherwise an investor’s order will not be accepted.Various brokers that have entered into selling agreements with the Distributor may use differing investor certifications, which cannot, however, alter Lexington’s requirement that an investor be at a minimum an Eligible Investor. The LLC Agreement is contained in Appendix C of this Prospectus.Each new investor will agree to be bound by all of its terms by executing an investor certification form. General Information Lexington is registered under the 1940 Act as a closed-end, non-diversified, management investment company.Lexington was formed as a limited liability company under the laws of the State of Delaware on August 5, 2002.Lexington’s address is 123 N. Wacker Drive, 28th Floor, Chicago, Illinois 60606.The Adviser’s telephone number is 312-881-6500. Man-Glenwood Lexington, LLC Prospectus Page 42 Table of Contents of the SAI Investment Policies and Practices 1 Fundamental Policies 1 Certain Portfolio Securities and Other Operating Policies 1 Repurchases, Mandatory Redemptions and Transfers of Units 7 RepurchaseOffers 7 Mandatory Repurchases 7 Transfers of Units 7 Board of Managers 8 Investment Advisory Services 11 Portfolio Managers 12 Lexington and Portfolio Company Expenses 13 Codes of Ethics 14 Voting of Proxies 15 Participation in Investment Opportunities 15 Other Matters 16 Tax Aspects 16 Tax Treatment of Fund Operations 17 Tax Consequences to a Withdrawing Member 19 Tax Treatment of Portfolio Investments 19 Foreign Taxes 24 Unrelated Business Taxable Income 24 Certain Issues Pertaining to Specific Exempt Organizations 25 State and Local Taxation 26 ERISA Considerations 26 Brokerage 27 Valuation of Assets 28 Independent Registered Public Accounting Firm and Legal Counsel 29 Custodian 30 Record Owners of 5% or More of Outstanding Units 30 Summary of LLC Agreement 30 Fund Advertising and Sales Material 32 Financial Statements 32 Appendix A: Waivers of Sales Load A-1 Man-Glenwood Lexington, LLC Prospectus Page 43 Appendix A: Investor Certification In certifying that I am an “Eligible Investor,” I hereby certify that at least one of the following categories describes me at the time that I am applying to purchase limited liability company interests (“Units”) of Man-Glenwood Lexington, LLC (“Lexington”): ● A natural person who had an income in excess of $200,000 in each of the two most recent years (or joint income with my spouse in excess of $300,000 in each of those years) and who has a reasonable expectation of reaching the same income level in the current year; ● A natural person who has a net worth1 (or joint net worth with my spouse) in excess of $1,000,000 (net worth for this purpose means total assets in excess of total liabilities); ● An investor having an account managed by an investment advisor registered under the Investment Advisers Act of 1940, as amended (“Advisers Act”) and the advisor is subscribing for Units in a fiduciary capacity on behalf of the account; ● A Manager or executive officer of Lexington; ● A trust (i) with total assets in excess of $1,000,000, (ii) that was not formed for the purpose of investing in Lexington, and (iii) of which the person responsible for directing the investment of assets in Lexington has such knowledge and experience in financial and business matters that he or she is capable of evaluating the merits and risks of the prospective investment; ● An entity with total assets in excess of $1,000,000 that was not formed for the purpose of investing in Lexington and that is one of the following: (i) a corporation; (ii) a partnership; (iii) a limited liability company; (iv) a Massachusetts or similar business trust; ● An entity licensed, or subject to supervision, by U.S. federal or state examining authorities as a “bank,” “savings and loan association,” “insurance company,” or “small business investment company” (within the meaning of 17 C.F.R.§§ 230.501(a)) or an account for which a bank or savings and loan association is subscribing in a fiduciary capacity; ● A broker or dealer registered with the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange Act”); ● An investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”); ● An entity that has elected to be treated or qualifies as a “business development company” within the meaning of Section 2(a)(48) of the 1940 Act or Section 202(a)(22) of the Advisers Act; ● An insurance company as defined in Section 2(13) of the Securities Act of 1933, as amended (“1933 Act”); ● A Small Business Investment Company licensed by the U.S. Small Business Administration under Section 301I or (d) of the Small Business Investment Act of 1958, as amended; or ● An entity in which all of the equity owners are “accredited investors” (as defined in Regulation D under the 1933 Act). I am not a charitable remainder trust. 1 As used herein, “net worth” means the excess of total assets at fair market value, including home, over total liabilities.For the purpose of determining “net worth,” the principal residence owned by an individual shall be valued at either (A) cost, including the cost of improvements, net of current encumbrances upon the property, or (B) the appraised value of the property as determined by an institutional lender, net of current encumbrances upon the property. A-1 I understand that it may be a violation of state and federal law for me to provide this certification if I know that it is not true.I have read the prospectus of Lexington, including the investor qualification and investor suitability provisions contained therein.I understand that an investment in Lexington involves a considerable amount of risk and that some or all of the investment may be lost.I understand that an investment in Lexington is suitable only for investors who can bear the risks associated with the limited liquidity of the investment and should be viewed as a long-term investment. I am NOT (A) a non-resident alien or (B) a foreign corporation, foreign partnership, foreign trust or foreign estate (as those terms are defined in the Code) for purposes of U.S. federal income taxation.I agree to notify Lexington within sixty (60) days of the date that I become a foreign person or entity.I further certify that my name, U.S. tax identification number, home address (in the case of an individual) and business address (in the case of an entity), as they appear in your records, are true and correct.I understand that these certifications, which are made under penalty of perjury, may be disclosed to the Internal Revenue Service by Lexington and that any false statement contained in this paragraph could be punished by fine and/or imprisonment. If I am the fiduciary executing this Investor Certificate on behalf of a Benefit Plan (as defined in the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) (the “Fiduciary”), I represent and warrant that I have considered the following with respect to the Benefit Plan’s investment in Lexington and have determined that, in review of such considerations, the investment is consistent with the Fiduciary’s responsibilities under ERISA:(i) the fiduciary investment standards under ERISA in the context of the Benefit Plan’s particular circumstances; (ii) the permissibility of an investment in Lexington under the documents governing the Benefit Plan and the Fiduciary; and (iii) the risks associated with an investment in Lexington and the fact that I will be unable to redeem the investment.However, Lexington may repurchase the investment at certain times and under certain conditions set forth in the prospectus. I understand that Lexington and its affiliates are relying on the certification and agreements made herein in determining my qualification and suitability as an investor in Lexington.I understand that an investment in Lexington is not appropriate for, and may not be acquired by, any person who cannot make this certification, and agree to indemnify Man Investments Inc. and its affiliates and hold harmless from any liability that you may incur as a result of this certification being untrue in any respect. By signing below, I hereby execute, as a Member, and agree to be bound by the terms of Lexington’s Limited Liability Company Agreement (the “Agreement”), including its Power of Attorney provisions, a form of which is set forth in Appendix C to the prospectus.I have read the Agreement and, to the extent I believe it necessary, have consulted with my tax and legal advisors and understand its terms. Signature: Name: Date: A-2 Appendix B: Performance Information This appendix presents past performance information (“Performance”) of (i) a private fund that utilized a multi-manager, multi-strategy investment approach from the private fund’s establishment in 1993 to 2002, (ii) Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”), which is the private fund’s successor, from January 1, 2003 until March 31, 2003, and (iii) Man-Glenwood Lexington, LLC (“Lexington”) thereafter.Pursuant to a two-part reorganization transaction completed on January 2, 2003, the private fund was reorganized into a newly formed master-feeder structure in which the Portfolio Company assumed the private fund’s portfolio, with the private fund investing all of its investable assets in the Portfolio Company, except those restricted for regulatory reasons, liquidation purposes or forced redemptions, and in anticipation of Lexington investing substantially all of its investable assets in the Portfolio Company after March 31, 2003.Man Investments (USA), LLC (the “Adviser”) (formerly named Glenwood Capital Investments, L.L.C.) is the investment adviser to the Portfolio Company, and is the investment adviser to the private fund.The private fund, the Portfolio Company and Lexington have substantially similar investment objectives, polices and strategies.The Adviser manages the Portfolio Company in a manner substantially similarly to the private fund.Accordingly, by Lexington investing substantially all of its investable assets in the Portfolio Company, Lexington participates in the substantially similar investment management that the Adviser renders to the Portfolio Company and previously rendered to the private fund. The private fund and Portfolio Company Performance has been adjusted to reflect the fees and expenses of Lexington, including the formerly applicable 3.00% annualized expense limit that the Adviser had agreed to through December 31, 2008, (with automatic renewal unless terminated by Adviser or Lexington), plus certain private fund expenses.The expense limitation was lowered, beginning January 1, 2009, to 2.25%. The currently effective cap is reflected in the performance from January 2009 on. If the current expense limitation is terminated, the expenses of Lexington may be higher than the current expense limitation, which would lower the Performance shown.Actual fees and expenses will vary depending on, among other things, the applicable fee schedule, fund size, and applicable sales charges, if any.The fee schedule and anticipated expenses are included in the Prospectus.The Performance is also compared with the performance figures for the benchmark indices appropriate to Lexington. The past Performance of the private fund, the Portfolio Company and Lexington is no guarantee of future results of either the Portfolio Company or Lexington.Please note the following cautionary guidelines in reviewing this Appendix: • Performance Figures prior to the first quarter of 2003 are the Historical Performance of the Investment Portfolio of the Private Fund, All Assets of which were, as a Result of the Reorganization, except for those Assets Restricted for Regulatory Reasons, Liquidation Purposes, or Forced Redemptions, held by the Portfolio Company, in which Lexington invests substantially all of its Investable Assets.The Performance shown is not an indication of how the Portfolio Company or Lexington will perform in the future.The Portfolio Company’s and Lexington’s performance in the future may be different from that shown due to factors such as differences in cash flows, fees, expenses, performance calculation methods, portfolio size, number of underlying pooled investments, investment limitations, diversification requirements and other restrictions imposed on registered funds by the Investment Company Act of 1940, as amended (the “1940 Act”), all of which, if applicable, could have a negative impact on the Portfolio Company’s and Lexington’s performance.In particular, the private fund’s Performance is not necessarily an indication of how the Portfolio Company or Lexington will perform, as the private fund was not subject to investment limitations and other restrictions imposed on registered management investment companies by the 1940 Act which, if applicable, could have a negative impact on the Portfolio Company’s or Lexington’s future performance.The Performance shown for the first quarter of 2003 is that of the Portfolio Company following its registration under the 1940 Act and the performance shown from April 1, 2003 on is that of Lexington since its launch. • The Benchmark.The Performance is compared to broad-based securities and bond market indices.Broad-based securities and bond indices are unmanaged and are not subject to fees and expenses typically associated with managed funds, including the Portfolio Company and Lexington.Investments generally cannot be made directly in a broad-based securities or bond index.Each respective index is described below. B-1 Historical Performance of Predecessor to Portfolio Company (Prior to January 1, 2003) Man-Glenwood Lexington S&P 500(1) Barclays(2)(3) Month Ending Monthly Total Return Annual Total Return Monthly Total Return Annual Total Return Monthly Total Return Annual Total Return 31-Jan-93 0.90% 0.84% 1.92% 28-Feb-93 0.95% 1.36% 1.75% 31-Mar-93 2.89% 2.11% 0.42% 30-Apr-93 3.52% -2.42% 0.70% 31-May-93 2.10% 2.67% 0.13% 30-Jun-93 3.39% 0.29% 1.81% 31-Jul-93 1.55% -0.40% 0.57% 31-Aug-93 2.69% 3.79% 1.75% 30-Sep-93 -0.61% -0.77% 0.27% 31-Oct-93 1.63% 2.07% 0.37% 30-Nov-93 0.31% -0.95% -0.85% 31-Dec-93 4.87% 26.88% 1.21% 10.08% 0.54% 9.75% 31-Jan-94 1.82% 3.40% 1.35% 28-Feb-94 -2.34% -2.71% -1.74% 31-Mar-94 -1.55% -4.36% -2.47% 30-Apr-94 -0.88% 1.28% -0.80% 31-May-94 1.67% 1.64% -0.01% 30-Jun-94 0.47% -2.45% -0.22% 31-Jul-94 0.00% 3.28% 1.99% 31-Aug-94 0.33% 4.10% 0.12% 30-Sep-94 0.41% -2.45% -1.47% 31-Oct-94 -1.07% 2.25% -0.09% 30-Nov-94 -1.59% -3.64% -0.22% 31-Dec-94 -0.22% -2.99% 1.48% 1.32% 0.69% -2.92% 31-Jan-95 -0.48% 2.59% 1.98% 28-Feb-95 -0.06% 3.90% 2.38% 31-Mar-95 1.34% 2.95% 0.61% 30-Apr-95 1.49% 2.94% 1.40% 31-May-95 1.17% 4.00% 3.87% 30-Jun-95 0.02% 2.32% 0.73% 31-Jul-95 1.89% 3.32% -0.22% 31-Aug-95 3.20% 0.25% 1.21% 30-Sep-95 0.95% 4.22% 0.97% 31-Oct-95 0.23% -0.36% 1.30% 30-Nov-95 0.50% 4.39% 1.50% 31-Dec-95 1.65% 12.49% 1.93% 37.58% 1.40% 18.48% 31-Jan-96 1.84% 3.40% 0.66% 29-Feb-96 0.74% 0.93% -1.74% 31-Mar-96 1.70% 0.96% -0.70% 30-Apr-96 1.38% 1.47% -0.56% 31-May-96 2.27% 2.58% -0.20% 30-Jun-96 0.18% 0.38% 1.34% 31-Jul-96 -2.43% -4.42% 0.27% 31-Aug-96 2.20% 2.11% -0.17% 30-Sep-96 -0.04% 5.63% 1.74% 31-Oct-96 1.19% 2.76% 2.22% 30-Nov-96 2.33% 7.56% 1.71% 31-Dec-96 0.90% 12.86% -1.98% 22.96% -0.93% 3.63% 31-Jan-97 2.60% 6.25% 0.31% 28-Feb-97 1.74% 0.78% 0.25% 31-Mar-97 0.07% -4.11% -1.11% 30-Apr-97 -1.21% 5.97% 1.50% B-2 Historical Performance of Predecessor to Portfolio Company (Prior to January 1, 2003) Man-Glenwood Lexington
